EXHIBIT 10.53



 

CONTRIBUTION AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

 

 

for

 

Kings Plaza Shopping Center

 

by

and

between

 

Alexander’s Kings Plaza, LLC,
Alexander’s of Kings, LLC,
Kings Parking, LLC,
each a Delaware limited liability company



and

 

 

Brooklyn Kings Plaza LLC,
a Delaware limited liability company



 

 

 

 

 

Dated as of

October 21, 2012

  

-1-

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

Section 1.1

Definitions

1

Section 1.2

References: Exhibits and Schedules

11

Section 1.3

Commercial Reasonableness

11

ARTICLE II

CONTIBUTION AGREEMENT

11

Section 2.1

Agreement

11

ARTICLE III

CONSIDERATION

11

Section 3.1

Consideration

11

Section 3.2

Assumption of Obligations

12

Section 3.3

Method of Payment of Cash Consideration

12

Section 3.4

Shares

12

Section 3.5

No Financing Contingency

14

Section 3.6

Cooperation in Assignment of Existing Financing

14

ARTICLE IV

ESCROW DEPOSIT AND ESCROW INSTRUCTIONS

14

Section 4.1

The Earnest Money Deposit

14

Section 4.2

Escrow Instructions

15

Section 4.3

Designation of Certifying Person

15

ARTICLE V

INSPECTION OF PROPERTY

15

Section 5.1

BKP’s Inspection of the Property

15

Section 5.2

Document Review and Approval

15

Section 5.3

Entry and Inspection Obligations

16

Section 5.4

Contributions “AS IS”

17

ARTICLE VI

TITLE AND SURVEY MATTERS

20

Section 6.1

Survey and Title Commitment

20

Section 6.2

Title Update: Title Objections

20

Section 6.3

Contributor Cure Rights

21

ARTICLE VII

INTERIM OPERATING COVENANTS

21

Section 7.1

Operations

21

Section 7.2

New Contracts; Modification of Contracts

22

Section 7.3

New Leases

22

 

-i-

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 7.4

Delivery of Tenant Estoppel Certificates

24

Section 7.5

Environmental Insurance; Cleanup

24

Section 7.6

Light Fixtures

26

Section 7.7

Temporary Certificate of Occupancy

26

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES

26

Section 8.1

Contributor’s Representations and Warranties

26

Section 8.2

BKP’s Representations and Warranties

33

Section 8.3

Modification of Representations and Warranties

35

Section 8.4

Survival of Representations and Warranties

35

Section 8.5

Post-Closing Liability for Representations and Warranties

35

ARTICLE IX

CONDITIONS PRECENDENT TO CLOSING

36

Section 9.1

Conditions Precedent to Obligation of BKP

36

Section 9.2

Conditions Precedent to Obligation of Contributor

41

ARTICLE X

CLOSING

41

Section 10.1

Closing

42

Section 10.2

BKP’s Closing Obligations

42

Section 10.3

Contributor’s Closing Obligations

43

Section 10.4

Prorations and Credits

45

Section 10.5

Method of Rent Adjustment

48

Section 10.6

Insurance

49

Section 10.7

Utility Service Deposits

50

Section 10.8

Costs of Title Company and Closing Costs

50

Section 10.9

Power Plant

50

Section 10.10

Ground Lease

52

ARTICLE XI

CONDEMNATION AND CASULATY

52

Section 11.1

Casualty

52

Section 11.2

Condemnation of Property

53

ARTICLE XII

CONDIDENTIALITY/PRESS RELEASES

53

Section 12.1

Confidentiality

53

ARTICLE XIII

REMEDIES

54

 

-ii-

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 13.1

Default by Contributor

54

Section 13.2

Default by BKP

55

Section 13.3

No Consequential Damages

55

ARTICLE XIV

NOTICES

55

Section 14.1

Notices

55

ARTICLE XV

ASSIGNMENT AND BINDING EFFECT

57

Section 15.1

Assignment; Binding Effect

57

ARTICLE XVI

BROKERAGE

57

Section 16.1

Brokers

57

ARTICLE XVII

ESCROW AGENT

58

Section 17.1

Escrow

58

ARTICLE XVIII

EMPLOYEE MATTERS

59

Section 18.1

Employee Matters

59

ARTICLE XIX

MISCELLANEOUS

61

Section 19.1

Waivers

61

Section 19.2

TIME OF THE ESSENCE

61

Section 19.3

Recovery of Certain Fees

61

Section 19.4

Construction

62

Section 19.5

Counterparts

62

Section 19.6

Severability

62

Section 19.7

Entire Agreement

62

Section 19.8

GOVERNING LAW

62

Section 19.9

No Recording

63

Section 19.10

Further Actions

63

Section 19.11

No Partnership

63

Section 19.12

Limitations on Benefits

63

Section 19.13

Tax Protest

63

Section 19.14

Waiver of Jury Trial

63

Section 19.15

Independent Counsel

64

 

-iii-

 

 

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 

 

 

EXHIBITS

Exhibit 1.1(A)

 

Operating Agreement

Exhibit 1.1(B)

 

Title Defects and Encumbrances to Title

Exhibit 1.1(C)

 

Legal Description of Real Property

Exhibit 5.2(a)

 

Documents

Exhibit 7.1

 

Capital Improvements

Exhibit 8.1(g)

 

Funding of Pension Benefits

Exhibit 8.1(i)

 

Security Deposits Held by Ground Lessor

Exhibit 8.1(j)

 

Bankruptcies/Insolvencies of Operating Agreement Counterparties

Exhibit 8.1(l)

 

Contracts

Exhibit 8.1(o)

 

Zoning Changes; Special Use Permits

Exhibit 8.1(r)

 

Violations

Exhibit 8.1(s)

 

Assessments

Exhibit 8.1(t)

 

Tax Proceedings

Exhibit 8.1(u)

 

Management and Brokerage Agreements

Exhibit 8.1(v)

 

Environmental Conditions

Exhibit 8.1(y)

 

Power Plant Agreements

Exhibit 9.1(d)

 

Form of Tenant Estoppel Certificate

Exhibit 9.1(e)

 

Form of Ground Lease Estoppel Certificate

Exhibit 9.1(e)(ii)

 

Form of Ground Lease Indemnity

Exhibit 9.1(f)

 

Form of Operating Agreement Estoppel Certificate

Exhibit 10.2(c)

 

Form of Registration Rights Agreement

Exhibit 10.3(a)

 

Form of Deed

Exhibit 10.3(b)

 

Form of Bill of Sale

Exhibit 10.3(d)

 

Form of Assignment

Exhibit 10.3(f)

 

Form of Certificate as to Non-Foreign Status

Exhibit 10.3(g)

 

Form of Assignment of Leases

Exhibit 10.3(m)

 

Form of Notice to Tenants

Exhibit 10.3(n)

 

Form of Assignment of Ground Lease

Exhibit 10.3(o)

 

Form of Contributor’s Title Affidavit

Exhibit 10.6

 

Insurance

Exhibit 10.9(a)

 

Description of Power Plant

Exhibit 10.9(b)(i)

 

Form of Power Plant Bill of Sale

Exhibit 10.9(b)(iii)

 

Form of Power Plant Assignment of GSA

Exhibit 10.9(b)(iv)

 

Form of Power Plant Purchaser Guaranty

Exhibit 10.9(c)(i)(A)

 

Form of Power Plant Allonge

Exhibit 10.9(c)(i)(B)

 

Form of Power Plant Assignment of Loan Documents

Exhibit 10.9(c)(ii)

 

Form of Power Plant Assignment of Membership Interests

Exhibit 10.9(c)(iii)

 

Form of Power Plant Assignment of ESA and License Agreement

Exhibit 10.10

 

Form of Assignment of Ground Leasee Membership Interests

Exhibit 18.1(d)

 

Form of Assumptions of Collective Bargaining Agreement

 

-iv-

 

 

--------------------------------------------------------------------------------

 
 

CONTRIBUTION AGREEMENT

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of this 21st day of
October, 2012 (the “Effective Date”) between ALEXANDER’S KINGS PLAZA, LLC, a
Delaware limited liability company, ALEXANDER’S OF KINGS, LLC, a Delaware
limited liability company and KINGS PARKING, LLC, a Delaware limited liability
company, each having an address of c/o Vornado Realty Trust, 888 Seventh Avenue,
New York, New York 10019 (collectively, “Contributor”), and BROOKLYN KINGS PLAZA
LLC, a Delaware limited liability company, having an address c/o Manatt, Phelps
& Phillips, LLP, 7 Times Square, New York, New York 10036, Attn: K. Moore
(“BKP”). 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Contributor and BKP agree as follows:

ARTICLE I
DEFINITIONS 

Section 1.1            Definitions.  For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

“Affiliate” means, with respect to any entity, any other entity that, directly
or indirectly, controls, is controlled by or is under common control with such
entity.

“Anchor Tenant” means Best Buy, Lowe’s and Sears.

“AOB” has the meaning ascribed to such term in Section 10.9(b).

“AOB II” has the meaning ascribed to such term in Section 10.9(a).

“Assignment” has the meaning ascribed to such term in Section 10.3(d).

“Assignment of Ground Lease” has the meaning ascribed to such term in Section
10.3(n).

“Assignment of Ground Lessee Membership Interests” has the meaning ascribed to
such term in Section 10.10.

“Assignment of Leases” has the meaning ascribed to such term in Section 10.3(g).

“Assignment of Operating Agreement” has the meaning ascribed to such term in
Section 10.3(e).

“Assumed Contracts” means those Contracts which are assumable by BKP and which
BKP elects to assume as provided in this Agreement. Not later than 40 days prior
to the Scheduled Closing Date, BKP shall notify Contributor in writing of any
Contracts which BKP does not agree to assume at Closing as an Assumed Contract.
If BKP fails to timely deliver such notice to Contributor, all Contracts shall
be deemed Assumed Contracts.  Notwithstanding the


 

 

 

--------------------------------------------------------------------------------

 

 

foregoing, (i) except for Contracts related to the ownership, operation or
maintenance of the Power Plant, no Contract between Contributor and an Affiliate
of Contributor shall be an Assumed Contract, and (ii) the Contracts with Store
Financial Services, LLC and Office Solutions, Inc. that are listed on Exhibit
8.1(l)  must be Assumed Contracts.

“Authorities” means the various federal, state and local governmental and
quasi-governmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof, including any utility company or other
private party entitled to exercise the power of eminent domain.

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b).

“BKP’s Affiliates” means any entity that, directly or indirectly, controls, is
controlled by or is under common control with BKP.

“BKP’s Costs” has the meaning ascribed to such term in Section 3.3.

“Broker” has the meaning ascribed to such term in Section 16.1.

“Business Day” means any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank in New York, New York is closed for business.

“Capital Improvement”  has the meaning ascribed to such term in Section 7.1.

“Cash Consideration” has the meaning ascribed to such term in Section 3.1.

“Certificate as to Non-Foreign Status” has the meaning ascribed to such term in
Section 10.3(f).

“Cleanup” means the completion of the cleanup of the “OU-1” operable unit at the
Property pursuant to the Voluntary Cleanup Agreement, dated as of February 26,
2001, with the DEC, including the delivery to BKP of a customary “no further
action” letter or similar customary regulatory approval from DEC with respect to
such cleanup.

“Closing” means the consummation of the contribution of the Property
contemplated by this Agreement, as provided for in Article X.

“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

“Closing Statement” has the meaning ascribed to such term in Section 10.3(j).

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 3.4, 5.3, 5.4, 7.5, 8.1, 8.2, 8.3, 8.4, 9.1, 10.4, 10.5,
10.7, 10.8(a), 10.9, 10.10, 16.1, 18.1, 19.3, 19.10, 19.13 and Article XIV, and
any other provisions which pursuant to their terms survive the Closing
hereunder.

“Code” has the meaning ascribed to such term in Section 19.17.


-2-

--------------------------------------------------------------------------------

 

 

“Collection Costs” has the meaning ascribed to such term in Section 11.1.

“Collective Bargaining Agreements” means, collectively, (i) the 2008 Commercial
Building Agreement, dated as of January 1, 2008, by and between the Realty
Advisory Board on Labor Relations, Inc. and the Service Employees International
Union, Local 32BJ, as amended by the Stipulation of Agreement, dated as of
December 31, 2011, and the Rider, dated as of May 25, 2012, by and between
Alexander’s Inc. and the Service Employees International Union, Local 32BJ, (ii)
the 2008 Contractors Agreement, dated as of January 1, 2008 by and between the
Realty Advisory Board on Labor Relations, Inc. and Service Employees
International Union, Local 32BJ, as amended by the Stipulation of Agreement
dated as of December 31, 2011, and (iii) the Agreement – Kings Plaza Mall, dated
as of September 5, 2011, by and between Alexander’s Kings Plaza Center Inc. and
the Service Employees International Union, Local 32BJ.

“Consideration” has the meaning ascribed to such term in Section 3.1.

“Contracts” means all contracts and agreements between Contributor or any of its
Affiliates and any third party for the provision of any services, repairs,
materials, equipment, maintenance, management, utilities or supplies to the Real
Property, Improvements or Personal Property binding upon Contributor or the
Property.

“Contributor Parties” has the meaning ascribed to such term in Section 5.3(c).

“Contributor’s Affidavit” has the meaning ascribed to such term in Section
9.1(d).

“Contributor’s Affiliates” means any entity that, directly or indirectly,
controls, is controlled by or is under common control with Contributor.

“Corporation” means the sole general partner of the Partnership.

“DEC” means the New York State Department of Environmental Conservation.

“Deductible” has the meaning ascribed to such term in Section 11.1.

“Deed” has the meaning ascribed to such term in Section 10.3(a).

“Deposit Deadline” has the meaning ascribed to such term in Section 4.1.

“Documents” has the meaning ascribed to such term in Section 5.2(a).

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.

“Effective Date” has the meaning ascribed to such term in the Preamble to this
Agreement.

“Environmental Policy” means that certain Commerce and Industry Insurance
Company Pollution Legal Liability Select Policy #PLS18808207, effective for the
period May 30, 2011 to July 15, 2016, together with any extensions or renewals
thereof, if applicable.


-3-

--------------------------------------------------------------------------------

 

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement applicable to the Real Property or the Improvements, or any
portion thereof, the use, ownership, occupancy or operation of the Real Property
or the Improvements, or any portion thereof, or Contributor, and as same have
been amended, modified or supplemented from time to time prior to the Effective
Date, including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous
Substances Transportation Act (49 U.S.C. § 1802 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), as amended by the
Hazardous and Solid Wastes Amendments of 1984, the Water Pollution Control Act
(33 U.S.C. § 1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et
seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.),
the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Radon Gas and
Indoor Air Quality Research Act of 1986  (42 U.S.C. § 7401 et seq.), the
National Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Superfund
Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.) and any and all
rules and regulations which have become effective prior to the date of this
Agreement under such statutes.

“ERISA” has the meaning ascribed to such term in Section 18.1(d).

“Escrow Agent” means Commonwealth Land Title Insurance Company. 

“Exchange” has the meaning ascribed to such term in Section 19.17.

“Excluded Information” has the meaning ascribed to such term in Section 8.1(y).

“Existing Financing” means the existing financing which encumbers the Property,
which is currently held by Wells Fargo Bank, N.A. as administrative agent for
the other lenders.

“Existing Title Policy” means Contributor’s existing owner’s policy of title
insurance for the Real Property.

“Former Environmental Policy” means that certain Commerce and Industry Insurance
Company Pollution Legal Liability Select Clean-up Cost Cap Insurance, Policy
#PCCC8086756, effective for the period May 30, 2001 to May 30, 2011.

“GAAP” means U.S. generally accepted accounting principles.

“Governmental Regulations” means all statutes, ordinances, rules and regulations
of the Authorities applicable to Contributor or the use or operation of the
Property or any portion thereof.

“Ground Lease Estoppel Certificate” has the meaning ascribed to such term in
Section 9.1(e).

“Ground Lease” means that certain Indenture between the City of New York, a
municipal corporation existing under the laws of the State of New York, and U &
F Realty Corp., dated as


-4-

--------------------------------------------------------------------------------

 

 

of November 29, 1967, as amended by an Amendment of Indenture dated September
19, 1969, and assigned by U & F Realty Corp. to Kings Plaza Shopping Center of
Flatbush Avenue, Inc. and Kings Plaza Shopping Center of Avenue U, Inc. pursuant
to an Assignment and Assumption Agreement dated January 27, 1970, as further
amended by letter agreement dated May 15, 1972 and by Agreement dated May 25,
1976, and as further assigned by Kings Plaza Shopping Center of Avenue U, Inc.
(as successor by merger to Kings Plaza Shopping Center of Flatbush Avenue, Inc.)
to Alexander’s Department Stores of Brooklyn, Inc., pursuant to an Assignment
and Assumption of City Lease, dated as of June 18, 1998, and as further assigned
by Alexander’s Department Stores of Brooklyn, Inc. to Alexander’s of Kings, LLC,
pursuant to an Assignment and Assumption of Lease, dated as of May 31, 2001, as
further amended by Amendment to Lease dated May 12, 2005.

“Guarantor” means Alexander’s, Inc., a Delaware corporation.

“Guarantor Consent” has the meaning ascribed to such term in Section 9.1(d). 

“Hazardous Substances” means the following (in the case of (a), (b) and (c), to
the extent defined, determined or identified as hazardous or toxic under any
Environmental Law): (a) asbestos, radon gas and urea formaldehyde foam
insulation), (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property, including without limitation,
the Power Plant.

“Intangible Property” means all of Contributor’s right, title and interest, to
the extent assignable, in and to all (a) logos, designs, service marks,
copyrights, trade names, trademarks used solely in connection with the Property,
excluding, however, the names “Alexander’s” and “Vornado” and the logos, marks
and other intellectual property associated therewith and with variations
thereof, but including Contributor’s rights in and to the name “Kings Plaza” and
the logos, marks and other intellectual property associated therewith and with
variations thereof to the extent used solely in connection with the Property;
(b) internet websites, internet domain names, social networking website accounts
or similar internet addresses, identifiers or other internet presence relating
solely to the Property; (c) telephone exchange numbers identified with the
Property, and (d) other intangible property related solely to the Property and
Contributor’s ownership and operation of the Improvements.

“L/C” has the meaning ascribed to such term in Section 10.4(k).

“L/C Transfer” has the meaning ascribed to such term in Section 10.4(k).

“Leasing Expenditures” has the meaning ascribed to such term in Section 7.3.


-5-

--------------------------------------------------------------------------------

 

 

“Leases” means all of the leases, subleases, concessions and other similar
occupancy agreements entered into by Contributor (or a predecessor-in-interest)
as landlord, together with all amendments, renewals, modifications, written
waivers and guaranties thereof, if any, including any New Leases entered into as
provided in this Agreement.

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

“Licenses and Permits” means, collectively, to the extent assignable, all
licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements now or hereafter issued, approved or granted
by the Authorities exclusively in connection with the Real Property and the
Improvements, together with all renewals and modifications thereof.

“Make-Whole Amount” means (x) the Scheduled Make-Whole Amount minus  (y)
twenty-five percent (25%) of the Net Working Capital of the Power Plant JV as of
the Closing Date. 

“Multiemployer Pension Plan” has the meaning ascribed to such term in Section
18.1(d).

“Net Working Capital” means (w) cash plus  (x) accounts receivable and other
current assets (including any prepaid insurance) minus  (y) accounts payable
minus  (z) accrued expenses.

“New Leases” has the meaning ascribed to such term in Section 7.3.

“Operating Agreement Estoppel Certificate” has the meaning ascribed to such term
in Section 9.1(f).

“Operating Agreement” means the Amended and Restated Construction, Operation and
Reciprocal Easement Agreement, dated as of June 18, 1998, by and among Macy’s
Kings Plaza Real Estate, Inc., Alexander’s Kings Plaza Center, Inc. and
Alexander’s Department Stores of Brooklyn, Inc., as amended, modified or
supplemented as more particularly described on Exhibit 1.1(A). 

 “Other Liens” means liens (other than Voluntary Liens and any mechanic’s and
materialman’s liens filed with respect to any work performed by or for any
Tenants other than by Contributor or its agents and for which Tenant is not
required to reimburse Contributor or in connection with Capital Improvements
made in accordance with Section 7.1 that will be paid in full at Closing)
encumbering the Property (including judgments and federal, state and municipal
tax liens) which (i) are in liquidated amounts and which may be satisfied solely
by the payment of money (including the preparation or filing of appropriate
satisfaction instruments in connection therewith), excluding, however, any liens
relating to obligations that are subject to adjustment between Contributor and
BKP pursuant to the terms of this Agreement, and (ii) do not exceed in the
aggregate Five Million Dollars ($5,000,000.00).

“Partnership” means the limited partnership that is the sole member of BKP.

“Permitted Exceptions” means and include all of the following: (a) the lien of
taxes and assessments not yet due and payable (it being agreed by BKP and
Contributor that if any tax or assessment is levied or assessed with respect to
the Property after the Effective Date and the


-6-

--------------------------------------------------------------------------------

 

 

owner of the Property has the election to pay such tax or assessment either
immediately or under a payment plan with interest, Contributor may elect to pay
under a payment plan, which election shall be binding on BKP provided that
Contributor shall pay at or prior to closing any installment due prior to the
Closing Date); (b) any exclusions from coverage set forth in the jacket in the
form of owner’s policy of title insurance used by the Title Company, it being
agreed that Contributor shall deliver a title affidavit in the form attached
hereto as Exhibit 10.3(o) to permit the Title Company to omit or modify certain
of such exclusions; (c) any exceptions caused by BKP, its agents,
representatives or employees; (d) any matters deemed to constitute Permitted
Exceptions under ARTICLE VI hereof; (e) matters disclosed or described on the
Survey; (f) title defects and encumbrances to title that are listed on Exhibit
1.1(B); (g) such other exceptions as the Title Company shall commit to insure
over with BKP’s consent, not to be unreasonably withheld, delayed or
conditioned, without any additional cost to BKP, whether such insurance is made
available in consideration of payment, bonding, indemnity of Contributor or
otherwise; (h) any recorded notices of commencement related to on-going
construction build-out of any Tenant spaces pursuant to the terms of the Leases
(provided the same are shown on the Title Commitment or any update thereof), and
any mechanic’s liens filed with respect to work at the Property performed by or
for (other than by Contributor or any its agents or representatives) any of the
Tenants and which the Tenant in question remains obligated to pay and discharge
in full at its sole cost and expense; provided, however, that Contributor shall
use its commercially reasonable efforts to enforce the terms of the applicable
Leases and require any such Tenants to post bonds over such liens, and
Contributor shall cause such bonds to be filed in the Kings County clerk’s
office or such appropriate place of filing, on or prior to the Closing; (i) the
Leases and the Assumed Contracts; (j) any state of facts a physical inspection
of the Property would disclose as of the Effective Date; and (k) local, state
and federal laws, ordinances or governmental regulations, including but not
limited to, building and zoning laws, ordinances and regulations, now or
hereafter in effect relating to the Property.  Permitted Exceptions shall not
include matters required to be removed as of closing pursuant to this Agreement.

“Permitted Outside Parties” has the meaning ascribed to such term in Section
5.2(b).

“Per-Share Value” has the meaning ascribed to such term in Section 3.4(a).

“Personal Property” means (i) all fixtures, furniture, furnishings, tools,
artwork, signage, vehicles, machinery, inventory, supplies and equipment as of
the Effective Date located at and used or usable in connection with the
ownership and operation of the Improvements which are owned by Contributor or
its property manager, and (ii) all files, books and records relating solely to
the ownership and operating of the Property, in whatever form they exist and
wherever located which are owned by Contributor or its property manager. The
Personal Property to be conveyed is subject to depletions, replacements and
additions in the ordinary course of Contributor’s business.  Personal Property
shall not include (a) materials that are subject to the attorney-client
privilege, unless they relate to obligations BKP is assuming pursuant to this
Agreement, in which case such materials shall constitute Personal Property and
the parties shall cooperate to protect such privilege; (b) property owned by
Tenants or others, (c) personal property leased by Contributor unless BKP
assumes such lease, or (d) the Improvements.

“Power Plant” has the meaning ascribed to such term in Section 10.9(a).


-7-

--------------------------------------------------------------------------------

 

 

“Power Plant Allonge” has the meaning ascribed to such term in Section 10.9(b).

“Power Plant Assignment of ESA and License Agreement” has the meaning ascribed
to such term in Section 10.9(c).

“Power Plant Assignment of GSA” has the meaning ascribed to such term in Section
10.9(b).

“Power Plant Assignment of Loan Documents” has the meaning ascribed to such term
in Section 10.9(b).

“Power Plant Assignment of Membership Interests” has the meaning ascribed to
such term in Section 10.9(c).

“Power Plant Bill of Sale” has the meaning ascribed to such term in Section
10.9(b).

“Power Plant Closing” has the meaning ascribed to such term in Section 10.9(b).

“Power Plant JV” has the meaning ascribed to such term in Section 10.9(a).

“Power Plant Lender” has the meaning ascribed to such term in Section 10.9(a).

“Power Plant Loan” has the meaning ascribed to such term in Section 10.9(a).

“Power Plant PSA” has the meaning ascribed to such term in Section 10.9(a).

“Power Plant Purchaser” has the meaning ascribed to such term in Section
10.9(a).

“Power Plant Purchaser Guaranty” has the meaning ascribed to such term in
Section 10.9(b).

“Power Plant Seller” has the meaning ascribed to such term in Section 10.9(a).

“Property” has the meaning ascribed to such term in Section 2.1.

“Proration Items” has the meaning ascribed to such term in Section 10.4.

“Proration Time” has the meaning ascribed to such term in Section 10.4.

“Real Property” means that certain parcel or parcels of real property more
particularly described on the legal description attached hereto and made a part
hereof as Exhibit 1.1(C) attached hereto, including Contributor’s rights thereto
and estates therein pursuant to the Ground Lease, together with all of
Contributor’s right, title and interest, if any, in and to the appurtenances
pertaining thereto, including but not limited to Contributor’s right, title and
interest in and to the adjacent streets, alleys and right-of-ways, and any
easement rights, air rights, subsurface development rights and water rights.

“Registration Rights Agreement” has the meaning ascribed to such term in Section
10.2(c).


-8-

--------------------------------------------------------------------------------

 

 

“Required Tenants” means (i) all Anchor Tenants; (ii) all Tenants at the
Property under existing Leases demising 20,000 square feet or more; and (iii) of
the remaining Tenants of the Improvements under existing Leases as of the
Effective Date, those whose aggregate leased square footage equals or exceeds
eighty percent (80%) of the aggregate occupied square footage of the Property
under such Leases (exclusive of the square footage occupied by Anchor Tenants
and Tenants under existing Leases demising 20,000 square feet or more) (it being
agreed that, at current occupancy levels, eighty percent (80%) of the aggregate
occupied square footage of the Property, exclusive of the square footage
occupied by Anchor Tenants and Tenants under existing Leases demising 20,000
square feet or more, would equal 217,611 square feet).

“Scheduled Closing Date” means Thursday, November 28, 2012, subject to
Contributor’s right to extend the Scheduled Closing Date as provided in Section
9.1(d), or BKP’s right to extend the Scheduled Closing Date as provided in
Section 10.1, or such earlier or later date to which BKP and Contributor may
hereafter agree in writing or as may be specifically provided for in this
Agreement.

“Scheduled Make-Whole Amount” means (i) if the Closing occurs on or before
November 15, 2012, Five Million Eight Hundred Sixty-Three Thousand Seven Hundred
Seventy-Seven Dollars ($5,863,777); (ii) if the Closing occurs between November
16, 2012 and November 30, 2012, Five Million Eight Hundred Forty Thousand Seven
Hundred Seventy-Seven Dollars ($5,840,777); (iii) if the Closing occurs between
December 1, 2012 and December 15, 2012,  Five Million Eight Hundred Twenty
Thousand Six Hundred Fifty-Two Dollars ($5,820,652); and (iv) if the Closing
occurs between December 16, 2012 and December 31, 2012, Five Million Eight
Hundred One Thousand Five Hundred Twenty-Seven Dollars ($5,801,527); provided,
that if the Closing occurs on or after January 1, 2013, the parties shall
calculate an appropriate Scheduled Make-Whole Amount using the same formula by
which the other amounts in this definition were calculated.

“Shares” has the meaning ascribed to such term in Section 3.4(a).

“Specified Employees” has the meaning ascribed to such term in Section 18.1(a).

“Surety Period” has the meaning ascribed to such term in Section 18.1(d).

“Survey” means that certain survey made by Bartlett, Ludlam & Dill, Associates
and last updated as of July 20, 2012 (job no. 88442-P).

“Survival Period” has the meaning ascribed to such term in Section 8.4.

“Tangible Net Worth” means the excess of the total assets of a person (exclusive
of all assets that may be classified as intangible assets) determined in
accordance with GAAP, over the total liabilities of such person determined in
accordance with GAAP.

“Tenant Estoppel Certificates” has the meaning ascribed to such term in Section
9.1(d).

“Tenants” means the tenants, licensees or other occupants of space at the
Property under the Leases.


-9-

--------------------------------------------------------------------------------

 

 

“Termination Payments” has the meaning ascribed to such term in Section 18.1(b).

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4 and 12.1, and Articles XIII,
XIV, XVI and XIX (other than Section 19.16), and any other provisions which
pursuant to their terms survive any termination of this Agreement.

“TI Expenditures” has the meaning ascribed to such term in Section 7.3

“Title Agent” means Commonwealth Land Title Insurance Company.

“Title Commitment” has the meaning ascribed to such term in Section 6.1(c).

“Title Company” means Commonwealth Land Title Insurance Company, provided that
it shall enter into a facultative reinsurance agreement with Stewart Title
Guaranty Company, as to a ten percent (10%) portion of the Title Policy.

“Title Defects” means any title matters relating to the Real Property or
Improvements that are not approved or deemed approved by BKP in accordance with
this Agreement.  “Title Defects” shall not include (i) liens and security
interests securing any financings to Contributor and any mechanic’s liens
resulting from work at the Real Property that is required hereunder to be paid
or discharged by Contributor prior to or at the Closing or pro-rated pursuant to
Section 10.4, (ii) any Permitted Exceptions, and (iii) local, state and federal
laws, ordinances or governmental regulations, including but not limited to,
building and zoning laws, ordinances and regulations, now or hereafter in effect
relating to the Property.

“Title Objection Date” has the meaning ascribed to such term in Section 6.2.

“Title Objections” has the meaning ascribed to such term in Section 6.2.

“Title Policy” means the owner’s title insurance policy issued pursuant to the
Title Commitment.

“Treasury Regulations” has the meaning ascribed to such term in Section 19.17.

“Voluntary Liens” means (i) liens and other encumbrances (other than Permitted
Exceptions) which Contributor has knowingly and intentionally suffered or
affirmatively placed on the Property (which includes any mortgage, lien or
instrument placed, created or consented to by Contributor in violation of
Article VII below) and (ii) any mechanic’s lien with respect to work contracted
for by Contributor at the Property (but excluding any mechanic’s liens filed
with respect to any work performed by or for any Tenants, other than by
Contributor or its agents or in connection with Capital Improvements made in
accordance with Section 7.1 that will be paid in full at Closing).

“WARN” has the meaning ascribed to such term in Section 18.1(a).

“Warranties” means assignable warranties and guaranties, if any, held by
Contributor in connection with the Improvements or Personal Property.


-10-

--------------------------------------------------------------------------------

 

 

Section 1.2      References: Exhibits and Schedules.  Except as otherwise
specifically indicated, all references in this Agreement to Articles or Sections
refer to Articles or Sections of this Agreement, and all references to Exhibits
or Schedules refer to Exhibits or Schedules attached hereto, all of which
Exhibits and Schedules are incorporated into, and made a part of, this Agreement
by reference.  The words “herein,” “hereof,” “hereinafter” and words and phrases
of similar import refer to this Agreement as a whole and not to any particular
Section or Article.

Section 1.3            Commercial Reasonableness.  Wherever in this Agreement a
party is required to use “commercially reasonable” efforts, the fulfillment of
such requirement shall not obligate such party to initiate litigation or declare
an event of default with respect to a Tenant under a Lease.

ARTICLE II
CONTRIBUTION AGREEMENT

Section 2.1            Agreement.  Contributor hereby agrees to contribute and
convey to BKP, and BKP hereby agrees to accept from Contributor, on the Closing
Date and subject to the terms and conditions of this Agreement (including,
without limitation, Section 10.9), all of Contributor’s right, title and
interest in and to the following (collectively, the “Property”): 

(a)                the Real Property;

(b)               the Improvements;

(c)                the Personal Property, if any;

(d)               except as provided in Section 10.9, the Power Plant;

(e)                the Leases, and any security deposits then held by
Contributor under the Leases, subject to the terms of the applicable Leases;

(f)                the Assumed Contracts;

(g)               the Operating Agreement;

(h)               the Licenses and Permits;

(i)                 the Intangible Property;

(j)                 the Ground Lease; and

(k)               the Warranties, if any.

ARTICLE III
CONSIDERATION 

Section 3.1            Consideration.  The consideration for the contribution of
the Property (the “Consideration”) shall consist of (i) the Shares, deliverable
at Closing as provided in Section 3.4, plus (ii) cash consideration in an amount
equal to the difference between (x) Seven Hundred


-11-

--------------------------------------------------------------------------------

 

 

Fifty-One Million Dollars ($751,000,000) and (y) the value of the Shares at the
Per-Share Value (the “Cash Consideration”), in lawful currency of the United
States of America, payable as provided in Section 3.3 and as the same may be
adjusted pursuant to Section 3.4(b) and/or Section 10.9(c).

Section 3.2            Assumption of Obligations.  As additional consideration
for the contribution of the Property, at the Closing, BKP will assume all of the
covenants and obligations of Contributor pursuant to the Operating Agreement,
Assumed Contracts and Licenses and Permits which are to be performed on or
subsequent to the Closing Date.

Section 3.3            Method of Payment of Cash Consideration.  No later than
12:00 noon (New York time) on the Scheduled Closing Date, subject to the
satisfaction of the conditions set forth in Section 9.1 or elsewhere in this
Agreement to be satisfied prior to Closing, BKP shall deliver to the Title Agent
for payment to Contributor in accordance with the terms of this Agreement, the
Cash Consideration (less the Earnest Money Deposit), together with all other
costs and amounts to be paid by BKP at the Closing pursuant to the terms of this
Agreement (collectively, “BKP’s Costs”), by Federal Reserve wire transfer of
immediately available funds to the account of the Title Agent.  The Title Agent,
following authorization and instruction by the parties at the Closing, shall (a)
pay to Contributor by Federal Reserve wire transfer of immediately available
funds to an account designated by Contributor, the Cash Consideration, less any
costs or other amounts to be paid by Contributor at the Closing and prorations
pursuant to the terms of this Agreement, (b) pay to the appropriate payees out
of the proceeds of closing payable to Contributor all costs and amounts to be
paid by Contributor at the Closing pursuant to the terms of this Agreement, and
(c) pay BKP’s Costs to the appropriate payees at the Closing pursuant to the
terms of this Agreement.

Section 3.4            Shares.   

(a)                As payment of a portion of the Consideration, Contributor
shall receive restricted shares of common stock (“Shares”) in the Corporation,
which shall be issued to Contributor pursuant to a private placement, with a
value equal to Twenty-Five Million, Two Hundred Nineteen Thousand, Five Hundred
Dollars ($25,219,500), based on a per-Share value equal to the average of the
closing trading price of Shares on the New York Stock Exchange on each of the
ten (10) trading days immediately prior to the Closing Date (the “Per-Share
Value”).  No later than 12:00 p.m. (New York time) on the Closing Date, subject
to the satisfaction of the conditions set forth in Section 9.1 to be satisfied
prior to Closing, BKP shall deliver the Shares to the Title Agent for delivery
to Contributor in accordance with the terms of this Agreement; provided, that
BKP may deliver facsimile or .pdf copies of the certificate(s) evidencing the
Shares on the Closing Date with originals to follow as promptly as practicable
after the Closing Date.  BKP shall cause the Corporation to take such corporate
actions as are necessary to cause the Shares to be duly authorized and validly
issued to Contributor.

(b)               No later than 6 p.m. (New York time) on the trading day
immediately prior to the Closing Date, Contributor may elect, by written notice
to BKP, to increase the number of Shares deliverable to Contributor to a number
that, when valued at the closing trading price of shares of common stock in the
Corporation on the New York Stock Exchange on the trading day immediately prior
to the Closing Date, causes the total value of the Shares to equal


-12-

--------------------------------------------------------------------------------

 

 

up to Thirty Million Dollars ($30,000,000.00).  Notwithstanding the preceding
sentence, the Cash Consideration will be calculated using the Per-Share Value,
as set forth in Section 3.1.

(c)                Contributor may not sell, assign or otherwise transfer any of
the Shares received pursuant to this Section 3.4 to any Person until the one (1)
year anniversary of the Closing Date.  Following the one (1) year anniversary of
the Closing Date and subject to applicable federal and state securities laws,
Contributor may sell all or any of the Shares, on one or more occasions,
pursuant to the procedures set forth in this Section 3.4(c).  No less than one
(1) Business Day prior to any proposed sale, Contributor shall notify BKP in
writing of its intention to sell Shares, indicating the number of Shares to be
sold and the proposed sale date (which must be a New York Stock Exchange trading
day).  No later than the opening of trading on the New York Stock Exchange on
the proposed sale date, BKP shall notify Contributor whether it elects to
purchase all of the Shares proposed to be sold, at a price equal to the mean
between the bid and the ask for such Shares on the New York Stock Exchange as of
12:00 noon (New York time) on the proposed sale date, in which case, BKP will be
bound to purchase, and Contributor will be bound to sell, the Shares at such
price.  If BKP declines to purchase all of the Shares or fails to timely respond
to Contributor’s notice, then Contributor may sell all or any portion of the
Shares proposed to be sold at any time on the proposed sale date.  If BKP elects
to purchase all of the Shares but fails to complete such purchase at the
required price, then (without limiting Contributor’s remedies with respect to
such breach) Contributor’s obligations to comply with the procedures set forth
in this Section 3.4(c) shall cease to be of any further force and effect

(d)               Notwithstanding the foregoing, Contributor may elect, prior to
the Closing, to take zero (0) Shares and receive the entire Consideration in the
form of cash.

(e)                Contributor hereby represents and warrants to BKP, as of the
Effective Date and as of the Closing Date, as follows:

(i)                 Exemption From Registration. Contributor understands that
the offering and sale of the Shares are intended to be exempt from registration
under the Securities Act and applicable U.S. state securities laws in reliance
on the private placement exemption from registration provided in Section 4(2) of
the Securities Act and Regulation D promulgated thereunder and exemptions under
applicable U.S. state securities laws.

(ii)               No Advice. Contributor acknowledges that none of BKP, the
Corporation nor any Affiliate thereof has rendered any investment advice or
securities valuation advice to Contributor, and that Contributor is neither
subscribing for nor acquiring any interest in the Corporation in reliance upon,
or with the expectation of, any such advice.

(iii)             No Other Representations; No Reliance. No representations or
warranties have been made to Contributor with respect to the investment in the
Shares or the Corporation other than the representations set forth herein, and
Contributor has not relied upon any representation or warranty not provided
herein.


-13-

--------------------------------------------------------------------------------

 

 

(iv)             Securities Resale Representations. Contributor understands and
acknowledges that the Shares are not registered under the Securities Act or any
state securities laws. Contributor understands that the Shares cannot be sold
unless they are registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available.

(v)               Nature of Contributor. Contributor is an “accredited investor”
as defined in Rule 501(a) of the Securities Act. In the normal course of
Contributor’s business, it invests in and sells securities and is familiar with
the terms of securities with characteristics similar to the Shares. Contributor
is a sophisticated purchaser with respect to the Shares and has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of such sale, is aware of and has considered the
financial risks and financial hazards of purchasing the Shares on the terms set
forth in this Agreement.

(f)                The provisions of this Section 3.4 shall survive Closing.

Section 3.5            No Financing Contingency.  Notwithstanding anything to
the contrary contained in this Agreement, BKP acknowledges and agrees that this
transaction, and BKP’s obligations under this Agreement, are not  conditioned on
or subject to BKP obtaining financing for any portion of the Consideration or
BKP’s Costs, provided that the foregoing shall not be construed to prohibit BKP
from obtaining acquisition financing for the transactions herein contemplated. 

Section 3.6            Cooperation in Assignment of Existing Financing. 
Contributor shall use commercially reasonable efforts, upon the request of BKP,
to cooperate in causing an assignment to BKP or its designee of the mortgage
securing the Existing Financing at Closing, provided, however, that (a)
Contributor shall not be obligated to incur any out-of-pocket cost or expense in
connection with such assignment, and (b) nothing in this Section 3.6 shall be
construed as a representation that the lender under the Existing Financing will,
or is obligated to cooperate in any such assignment.  BKP and its lender shall
be entitled to the full benefit of the resulting mortgage recording tax savings.

ARTICLE IV
ESCROW DEPOSIT
AND ESCROW INSTRUCTIONS

Section 4.1            The Earnest Money Deposit.  BKP has deposited with the
Escrow Agent, by Federal Reserve wire transfer of immediately available funds,
the sum of Forty-Five Million Dollars ($45,000,000) as the deposit (the “Earnest
Money Deposit,” which term shall include all interest earned thereon).  Except
to the extent otherwise expressly set forth in this Agreement, the Earnest Money
Deposit shall be non-refundable to BKP. If for any reason whatsoever BKP fails
to deliver the Deposit to the Escrow Agent, on or before the Deposit Deadline,
then this Agreement shall automatically be deemed terminated and neither party
shall have any further obligations to the other under this Agreement except for
the Termination Surviving Obligations.


-14-

--------------------------------------------------------------------------------

 

 

Section 4.2      Escrow Instructions.  The Earnest Money Deposit shall be held
in escrow by the Escrow Agent in an interest-bearing account, in accordance with
the provisions of Article XVII.  Interest on the Earnest Money Deposit shall be
earned and credited for the benefit of BKP.

Section 4.3            Designation of Certifying Person.  In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (the “Code”), and any related reporting requirements of the
Code, the Title Agent agrees to assume all responsibilities for information
reporting required under Section 6045(e) of the Code, and Contributor and BKP
hereby designate the Title Agent as the person to be responsible for all
information reporting under Section 6045(e) of the Code.

ARTICLE V
INSPECTION OF PROPERTY

Section 5.1            BKP’s Inspection of the Property.   BKP and its
authorized agents and representatives (for purposes of this Article V, the
“Licensee Parties”) shall continue to have the right, subject to the rights of
the Tenants, to enter upon the Real Property at all reasonable times during
normal business hours to perform such tests and inspections of the Property as
BKP may deem appropriate.  BKP will provide to Contributor not less than
twenty-four (24) hours’ advance written (which may be by electronic mail) or
telephonic notice of the intention of BKP or the other Licensee Parties (x) to
enter the Real Property prior to such intended entry, including the intended
purpose of its inspections and examinations contemplated to be made, and (y) to
communicate with Contributor’s or manager’s employees or Tenants’ or
Contributor’s vendors or the Authorities. Except as required by law or
regulations or in connection with carrying out its obligations hereunder, or as
permitted in Section 5.2 or Article XII, BKP shall not make any notifications or
disclosures to any Authorities or any other third party (other than BKP’s
consultants, attorneys, investors, lenders and other professionals) regarding
any matter revealed in its inspections of the Property without Contributor’s
written permission, which may be withheld in Contributor’s sole discretion. To
the extent BKP makes such permitted notifications or disclosures, BKP shall
provide Contributor with copies of same. At Contributor’s option, Contributor or
a representative of Contributor may be present for any entry, inspection or
examination of the Property or communication with Contributor’s or manager’s
employees or Tenants’ or Contributor’s vendors or the Authorities. 
Notwithstanding anything to the contrary contained herein, no destructive
testing or sampling of surface or subsurface soils, surface water, groundwater,
or any materials in, on or under the Property, shall be conducted during any
entry by BKP or any Licensee Party upon the Real Property without Contributor’s
specific prior written consent, which shall not be unreasonably withheld or
delayed.

Section 5.2            Document Review and Approval. 

(a)                Contributor has delivered, or made available to BKP at the
Property, at Contributor’s offices in Paramus, New Jersey, or in electronic
format the information and documentation concerning the Property set forth on
Exhibit 5.2(a) (collectively, the “Documents”). 


-15-

--------------------------------------------------------------------------------

 

 

(b)               BKP acknowledges that Contributor has notified BKP that the
Documents are proprietary and confidential in nature and have been provided to
BKP solely to assist BKP in determining the desirability of acquiring the
Property.  Subject only to the provisions of Article XII, BKP agrees not to
disclose the contents of the Documents or any of the provisions, terms or
conditions contained therein to any party outside of BKP’s organization other
than current or prospective lenders, partners or investors, and BKP’s and such
other Persons’ respective attorneys, accountants, engineers, consultants
(including the Licensee Parties), and the Title Company (collectively, the
“Permitted Outside Parties”).   BKP shall use commercially reasonable efforts to
inform each of the Permitted Outside Parties that receives any of such
information of the restrictions set forth in this Section 5.2(b), and to
instruct each such Permitted Outside Party to comply with such restrictions. 
BKP agrees not to divulge the contents of the Documents except in strict
accordance with the terms set forth in this Section 5.2 and Article XII.  In
permitting BKP and the Permitted Outside Parties to review the Documents to
assist BKP in determining the desirability of acquiring the Property,
Contributor has not waived any privilege or claim of confidentiality with
respect thereto, and no third party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by
Contributor, and any such claims are expressly rejected by Contributor and
waived by BKP and the Permitted Outside Parties, for whom, by its execution of
this Agreement, BKP is acting as an agent solely with regard to such waiver. 

(c)                BKP acknowledges that some of the Documents may have been
prepared by third parties, and may have been prepared prior to Contributor’s
ownership of the Property.  BKP hereby acknowledges that Contributor has not
made and does not make any representation or warranty regarding the truth,
accuracy or completeness of the Documents or the sources thereof, except as
otherwise specifically set forth in this Agreement.  Contributor has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the documents, including without limitations any reports or
other investigations commissioned by Contributor or any of Contributor’s
Affiliates and, except as otherwise specifically set forth in this Agreement, is
providing the Documents solely as an accommodation to BKP.

Section 5.3            Entry and Inspection Obligations. 

(a)                BKP agrees that in entering upon and inspecting the Property,
BKP and the other Licensee Parties will (i) comply with any reasonable
requirements or guidelines imposed or established by Contributor consistent with
the other terms hereof, and (ii) shall not unreasonably disturb the Tenants or
unreasonably interfere with the use of the Property pursuant to the Leases;
shall not unreasonably interfere with the operation and maintenance of the Real
Property or Improvements, it being understood and agreed that site visits,
inspections and “walk-throughs” do not constitute unreasonable interference or
disturbance per se; damage any part of the Property or any personal property
owned or held by the Tenants or any other person or entity; not injure or
otherwise cause bodily harm to Contributor, the Tenants or to any of their
respective agents, invitees, contractors and employees; not permit any liens to
attach to the Property by reason of the exercise of BKP’s rights under this
Article V; or not reveal or disclose any information obtained from Contributor
or the Broker (or as a result of inspections) concerning the Property and the
Documents to anyone outside BKP’s organization, except in accordance with the
terms set forth in Section 5.2(b) and Article XII.  BKP will, and shall cause
its Licensee Parties to, maintain comprehensive general liability (occurrence)
insurance on terms


-16-

--------------------------------------------------------------------------------

 

 

and in amounts reasonably satisfactory to Contributor and workers’ compensation
insurance in statutory limits to the extent BKP or any Licensee Party performs
any physical inspection or sampling at the Real Property in accordance with
Section 5.1. In each case (other than with respect to worker’s compensation
insurance), such policies shall insure Contributor, BKP, Contributor’s property
manager, and such other parties as Contributor shall reasonably request, and BKP
shall deliver to Contributor evidence of insurance verifying such coverage prior
to entry upon the Real Property.  BKP shall also (i) promptly pay when due the
costs of all inspections and examinations done with regard to the Property; (ii)
cause all inspections to be conducted in accordance with standards customarily
employed in the industry and in compliance with all Governmental Regulations;
(iii) upon termination of this Agreement other than by reason of Contributor’s
default, at Contributor’s written request, promptly furnish to Contributor
copies of any third party studies, reports or test results received by BKP
regarding the Property in connection with any such inspections; and (iv) repair
any damage to the Real Property and Improvements resulting from any such entry
upon the Real Property and inspection or examination by BKP.

(b)               BKP HEREBY INDEMNIFIES, DEFENDS AND HOLDS CONTRIBUTOR,
CONTRIBUTOR’S AFFILIATES, CONTRIBUTOR’S PROPERTY MANAGER, AND THE AGENTS,
DIRECTORS, PARTNERS, MEMBERS, OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS OF
EACH OF THEM (COLLECTIVELY, THE “CONTRIBUTOR PARTIES”) HARMLESS FROM AND AGAINST
ANY AND ALL LIENS, CLAIMS, CAUSES OF ACTION, DAMAGES, LIABILITIES, DEMANDS,
SUITS, AND OBLIGATIONS TO THIRD PARTIES, TOGETHER WITH ALL LOSSES, PENALTIES,
COSTS AND EXPENSES RELATING TO ANY OF THE FOREGOING (INCLUDING BUT NOT LIMITED
TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES), ARISING OUT OF ANY INSPECTIONS,
INVESTIGATIONS, EXAMINATIONS, SAMPLINGS OR TESTS CONDUCTED BY BKP OR ANY OF THE
LICENSEE PARTIES, WHETHER PRIOR TO OR AFTER THE DATE HEREOF, WITH RESPECT TO THE
PROPERTY. NOTWITHSTANDING THE FOREGOING, BKP SHALL NOT BE LIABLE TO CONTRIBUTOR
PARTIES FOR ANY LIABILITIES OR LOSSES ARISING OUT OF ANY EXISTING PHYSICAL OR
ENVIRONMENTAL CONDITIONS AT THE PROPERTY.

Section 5.4            Contribution “AS IS”.   

(a)                In addition to BKP’s inspection and review rights as set
forth above, BKP may investigate any and all other aspects of the Property as it
may desire, including zoning, land use, environmental, economic and may conduct
such other examinations, inspections and investigations of the Property or the
use or operation thereof which BKP, in BKP’s sole discretion, determines to
make, consistent with the terms of this Agreement. 

(b)               THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN
NEGOTIATED BETWEEN CONTRIBUTOR AND BKP.  THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF CONTRIBUTOR AND BKP, AND BKP HAS THE RIGHT TO CONDUCT ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY.  OTHER THAN THE MATTERS REPRESENTED IN
THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION


-17-

--------------------------------------------------------------------------------

 

 

DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, BKP HAS NOT RELIED UPON
AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR
WARRANTY OF CONTRIBUTOR OR ANY OF CONTRIBUTOR’S AGENTS OR REPRESENTATIVES, AND
BKP HEREBY ACKNOWLEDGES THAT NO SUCH OTHER REPRESENTATIONS OR WARRANTIES HAVE
BEEN MADE.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION
DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, CONTRIBUTOR
SPECIFICALLY DISCLAIMS, AND NEITHER CONTRIBUTOR NOR ANY OF CONTRIBUTOR’S
AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR
ASSURANCE WHATSOEVER TO BKP, AND NO OTHER WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY CONTRIBUTOR OR RELIED
UPON BY BKP WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) ANY RIGHTS OF BKP UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY BKP FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS, (f) THE
FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND (g) ANY OPEN BUILDING
PERMITS OR OUTSTANDING BUILDING CODE VIOLATIONS RELATED TO THE PROPERTY, WHICH
EXCEPT AS OTHERWISE SET FORTH HEREIN BKP AGREES CONTRIBUTOR SHALL HAVE NO
OBLIGATION TO CURE, AND (h) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY
OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS, INCLUDING WITHOUT LIMITATION
ENVIRONMENTAL LAWS, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING
THE EXPRESS INTENTION OF CONTRIBUTOR AND BKP THAT, EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR IN
CONNECTION WITH THE CLOSING, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO
BKP IN ITS CONDITION AND STATE OF REPAIR AS OF CLOSING, “AS IS, WHERE IS, WITH
ALL FAULTS”.  BKP REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED PURCHASER OF REAL ESTATE, AND THAT EXCEPT AS OTHERWISE PROVIDED
HEREIN IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF BKP’S CONSULTANTS
IN PROCEEDING WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  PURSUANT TO
THE TERMS HEREOF, BKP WILL HAVE BEEN GIVEN A SUFFICIENT OPPORTUNITY TO CONDUCT
AND HAS CONDUCTED SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT
EXAMINATIONS OF THE PROPERTY AND RELATED MATTERS AS BKP DEEMS NECESSARY,
INCLUDING


-18-

--------------------------------------------------------------------------------

 

 

BUT NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL
RELY UPON SAME AND NOT UPON ANY STATEMENTS OF CONTRIBUTOR (EXCLUDING THE LIMITED
MATTERS REPRESENTED BY CONTRIBUTOR HEREIN AND IN THE CLOSING DOCUMENTATION
DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING) NOR OF ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT OR ATTORNEY OF CONTRIBUTOR. BKP ACKNOWLEDGES THAT ALL
INFORMATION OBTAINED BY BKP WAS OBTAINED FROM A VARIETY OF SOURCES, AND, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION
DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, CONTRIBUTOR WILL NOT BE
DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF
ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREINAFTER
FURNISHED TO BKP.  UPON THE CLOSING, EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT AND IN THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR IN
CONNECTION WITH THE CLOSING, BKP WILL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY BKP’S INSPECTIONS AND INVESTIGATIONS.  BKP
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
AND IN THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE
CLOSING, UPON THE CLOSING, CONTRIBUTOR WILL CONTRIBUTE AND CONVEY TO BKP, AND
BKP WILL ACCEPT THE PROPERTY, “AS IS, WHERE IS, WITH ALL FAULTS”.  BKP FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY CONTRIBUTOR, ANY
AGENT OF CONTRIBUTOR OR ANY THIRD PARTY.  CONTRIBUTOR IS NOT LIABLE OR BOUND IN
ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE
OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH HEREIN.  BKP
ACKNOWLEDGES THAT THE CONSIDERATION REFLECTS THE “AS IS, WHERE IS” NATURE OF
THIS CONTRIBUTION AND ANY FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS
THAT MAY BE ASSOCIATED WITH THE PROPERTY (SUBJECT TO THE MATTERS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION DELIVERED BY
CONTRIBUTOR IN CONNECTION WITH THE CLOSING).  BKP, WITH BKP’S COUNSEL, HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS
THE SIGNIFICANCE OF EACH AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT CONTRIBUTOR
WOULD NOT HAVE AGREED TO CONTRIBUTE THE PROPERTY TO BKP FOR THE CONSIDERATION
WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS AGREEMENT.


-19-

--------------------------------------------------------------------------------

 

 

BKP FURTHER RELEASES CONTRIBUTOR AND THE CONTRIBUTOR PARTIES OF AND FROM AND
WAIVES ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION ANY STRICT
LIABILITY CLAIM OR CAUSE OF ACTION, THAT BKP MAY HAVE AGAINST CONTRIBUTOR OR THE
CONTRIBUTOR PARTIES UNDER ANY ENVIRONMENTAL LAW, WHETHER NOW EXISTING OR
HEREAFTER ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS OR
ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT,
NOW EXISTING OR HEREAFTER CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR
ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE
PROPERTY.  THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL EXPRESSLY SURVIVE
THE TERMINATION OF THIS AGREEMENT OR THE CLOSING, AS THE CASE MAY BE, AND WILL
NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE HEREBY DEEMED
INCORPORATED INTO THE DEED AS FULLY AS IF SET FORTH AT LENGTH THEREIN.

ARTICLE VI
TITLE AND SURVEY MATTERS

Section 6.1            Survey and Title Commitment.    

(a)                BKP has ordered from the Title Company a commitment to insure
BKP’s title to the Real Property, in the amount of the Cash Consideration (the
“Title Commitment”), together with the best available copies of all documents
relating to the title exceptions referred to therein.  BKP acknowledges that
Contributor has delivered the Survey to BKP.  BKP may, at its cost, cause the
Survey to be updated or obtain a new survey by the surveyor of its choice (each,
an “Updated Survey”), and Contributor shall cooperate in such efforts consistent
with its obligations set forth in Section 5.1 above.

Section 6.2            Title Update; Title Objections.  Not more than ten (10)
nor less than five (5) Business Days prior to Closing, either BKP or Contributor
may cause the Title Commitment to be updated (and if Contributor requests BKP to
cause the Title Company to update the Title Commitment, BKP shall cause the
Title Company to so update the Title Commitment) and shall cause the other party
to be sent a copy of the same.  If the Title Commitment or any such update to
the Title Commitment should reveal any Title Defects (which, as used in this
Section 6.2, shall exclude a Title Defect that would have an immaterial effect
on the marketability of title to the Property), which matter (i) was not caused
by BKP, and (ii) to which BKP objects, BKP shall notify Contributor of same
within two (2) Business Days after BKP obtains the Title Commitment or such
update to the Title Commitment, but in any event, not less than two (2) Business
Days prior to Closing. Nothing contained herein shall preclude the Title Agent
from running any subsequent additional title updates prior to Closing, and if
any such subsequent update reveals any Title Defects, BKP, upon receipt of such
report, shall notify Contributor of such Title Defects not later than 9:30 a.m.
on the date of the Closing (or, if BKP receives such update only on the day of
the Closing, within a reasonably prompt time after such receipt).  In


-20-

--------------------------------------------------------------------------------

 

 

such event, the Scheduled Closing Date may be extended at the election of BKP
for up to two (2) Business Days, at the expiration of which BKP must either
accept the Property subject to such Title Defect or object to such Title Defect,
in which event the provisions of Section 6.3 shall apply; provided, that in no
event shall the Scheduled Closing Date be extended by reason of this Section 6.2
beyond December 20, 2012 unless either the Scheduled Closing Date shall have
been extended beyond such date other than by reason of this Section 6.2 or
Contributor otherwise consents. 

Section 6.3            Contributor Cure Rights.   For purposes of clarity, the
foregoing shall in no event require Contributor to (i) remove of record any
Permitted Exceptions (provided, however, Contributor acknowledges that
Contributor shall obtain, at or prior to Closing, a release of the recorded loan
documentation securing the Existing Financing), or (ii) take or bring any action
or proceeding or take any other steps to remove any Title Defects or to expend
any moneys therefor (and BKP shall have no right of action against Contributor
therefor, at law or in equity), except that Contributor shall, on or prior to
the Closing, pay, discharge or remove of record or cause to be paid, discharged
or removed of record at Contributor’s sole cost and expense all of the following
items (and the failure of Contributor to do so constitutes a default under this
Agreement by Contributor): (a) Voluntary Liens, regardless of the amount secured
or claimed due; and (b) Other Liens.  At Contributor’s cost and expense,
Contributor may bond any such matters to the Title Company’s reasonable
satisfaction provided that such bond is in an amount sufficient to satisfy the
charge against the Property under the related obligation in full, and such
objection shall be deemed cured provided such matter shall not be reflected as
an exception in the Title Policy.  Contributor shall have the right to apply the
proceeds of this transaction to the satisfaction of any lien or encumbrance, but
unless expressly required to do so in this Agreement, Contributor shall not be
under any obligation so to do.  In the event that (i) Contributor elects not to
attempt to cure one or more of the Title Defects it is not obligated to cure to
which BKP is entitled to object pursuant to Section 6.2 and does so object, or
(ii) Contributor is unable to cure one or more of the Title Defects to which BKP
is entitled to object pursuant to Section 6.2 and does so object for any period
elected by Contributor, or (iii) the aggregate amount of Other Liens exceeds
Five Million Dollars ($5,000,000) and Contributor elects not to remove the Other
Liens it is not obligated to remove hereunder, then Contributor shall so advise
BKP and BKP shall have the right to terminate this Agreement and receive a
refund of the Earnest Money Deposit or to waive the Title Defects and proceed to
the Closing with an adjustment in the Consideration equal to the amount required
to cure the Other Liens, up to $5,000,000.  If  Contributor is obligated, or
elects, to cure such matters, the Closing shall be extended for such reasonable
period of time as Contributor may elect, not to exceed sixty (60) days, to allow
Contributor to effectuate such cure, with the Closing to occur on a Business Day
specified by Contributor and not later than five (5) Business Days from the date
of Contributor’s delivery to BKP of evidence reasonably acceptable to BKP that
such matters have been cured.

ARTICLE VII
INTERIM OPERATING COVENANTS

Section 7.1            Operations.  Until Closing, Contributor shall cause the
Property to be operated and maintained in a businesslike manner and
substantially in accordance with Contributor’s past practices with respect to
the Property, provided that any casualty loss or taking by eminent domain shall
be governed by Section 11 hereof.  Notwithstanding the


-21-

--------------------------------------------------------------------------------

 

 

foregoing provision of this Section to the contrary, Contributor shall not be
required to make or complete any structural or extraordinary repairs,
replacements or capital improvements with respect to the Property (“Capital
Improvement”) other than those described on Exhibit 7.1, which Contributor shall
complete at its cost.  Contributor shall not make any other Capital Improvements
to the Property unless either (i) such Capital Improvement is necessary to
maintain and protect the Property, to comply with the obligations of Contributor
as lessor under the Leases, or to comply with applicable law, or (ii) BKP has
given its prior approval thereto, and in all such cases described in clauses (i)
or (ii), BKP shall reimburse Contributor for the expenditures for such Capital
Improvement at the Closing, upon reasonable evidence by Contributor that
Contributor has completed and paid for such Capital Improvement, in a good and
workmanlike manner free and clear of liens.

Section 7.2            New Contracts; Modification of Contracts.  Contributor
will not enter into any new Contracts with respect to the Property without BKP’s
prior consent in any such instance, unless (i) such new Contract is terminable
at the option of Contributor or BKP without penalty upon not more than thirty
(30) days written notice, or (ii) any such new Contract will be terminated
before the Closing Date. Contributor will not amend any Assumed Contract without
BKP’s prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

Section 7.3            New Leases.   

(a)                Commencing as of the Effective Date and continuing to and
including the Closing Date, as long as this Agreement has not been terminated,
Contributor will not execute new leases, or amend, modify or accept the
surrender of any existing tenancies which are not in material default beyond
applicable notice and cure periods or approve any subleases without the prior
consent of BKP, which consent may be withheld or conditioned in BKP’s sole
discretion; provided, that BKP’s prior consent shall not be required with
respect to the execution, amendment, modification or surrender of leases with a
term of one (1) month or less or that are terminable or non-renewable at either
party’s option on one (1) month’s notice.

(b)               With respect to any new leases or extensions or amendments to
any existing Leases or any Lease which is extended pursuant to any exercise by
the Tenant of an option in such Lease, where such lease, extension or amendment
is executed or, with respect to an extension option, such option is exercised
after the Effective Date and before the Closing Date in compliance with the
Section 7.3(a) (including, for the avoidance of doubt, leases with a term of one
(1) month or less or that are terminable or non-renewable at either party’s
option on one (1) month’s notice) (each of the foregoing being referred to as a
“New Lease”), and, in each case, provided that BKP has given its prior approval
of such New Lease (except for exercises of extension options by Tenants, which
shall not require BKP’s prior approval), then at Closing BKP shall reimburse
Contributor, in cash, against delivery of appropriate and customary lien
waivers, invoices and other proofs of payment, for:

(i)                 all out-of-pocket, verifiable tenant improvement costs and
expenses incurred by Contributor for repairs, improvements, equipment, painting,
decorating, partitioning, carpeting, and other work performed in the Tenant’s
space, to the extent required under such New Lease including,


-22-

--------------------------------------------------------------------------------

 

 

without limitation, any reimbursements paid to the Tenant in connection with any
such work performed by the Tenant (but excluding costs incurred to satisfy any
existing obligation owed to any Tenant under its prior leasing agreements)
(collectively, the “TI Expenditures”), to the extent that such TI Expenditures
have been paid by Contributor as of the date of Closing, and

(ii)               all leasing or brokerage commissions payable to any third
party not affiliated with Contributor in connection with a New Lease, or if
payable to any Affiliate of Contributor, only to the extent the same are on
market terms (collectively, the “Leasing Expenditures”), to the extent such
Leasing Expenditures have been paid by Contributor as of the date of Closing.

BKP shall assume liability for unpaid Leasing Expenditures and TI Expenditures
with respect to New Leases which BKP has approved (to the extent BKP’s approval
is required by this Section 7.3), and shall indemnify the Contributor Parties
from and against any claims made in connection such Leasing Expenditures and TI
Expenditures with respect to such New Leases.  Notwithstanding the foregoing,
Contributor agrees that BKP will be entitled to (i) a credit against the
Purchase Price in the amount of unpaid tenant allowance/improvements for the
Pandora lease; and (ii) a credit at Closing against the Leasing Expenditures and
TI Expenditures due from BKP to Contributor in an amount equal to the applicable
Leasing Expenditure or TI Expenditure, multiplied by a fraction, the numerator
of which is the number of months (which number may be a fraction, in the event
of any partial months) under the applicable lease for the period from the date
of the rent commencement of such lease (if a new lease) or the date of the rent
commencement under the extension or amendment of such lease (if an existing
Lease) until the date of Closing, and the denominator of which is the total
number of months (which number may be a fraction, in the event of any partial
months) in the term of such new lease or extension or amendment after the
commencement of rent thereunder.

(c)                Notwithstanding anything to the contrary contained in this
Agreement, Contributor reserves the right, but is not obligated, to (i)
institute summary proceedings against Tenants after giving BKP prior written
notice of same but without the need to obtain BKP’s consent thereto (provided
that BKP’s prior written consent, not to be unreasonably withheld, delayed or
conditioned, shall be required with respect to the settlement or other
disposition of any such proceedings), or (ii) terminate the Leases as a result
of a default by Tenants therein after the expiration of applicable notice and
grace periods prior to the date of Closing after giving BKP prior written notice
of same, provided that Contributor shall have obtained BKP’s consent thereto,
which consent may be withheld, conditioned or delayed in BKP’s sole discretion.
Contributor makes  no representations and assumes no responsibility with respect
to the continued occupancy of the Property or any part thereof by any Tenants. 
The removal of the defaulting Tenants whether by summary proceedings or
otherwise prior to the date of Closing shall not give rise to any claim on the
part of BKP (provided Contributor shall have obtained BKP’s consent as provided
above).  BKP agrees that it shall not be grounds for BKP’s refusal to close this
transaction that a Tenant (including an Anchor Tenant) may be a holdover Tenant
or in default under its Lease on the date of Closing and BKP shall accept title
subject to such holding over or default without credit against, or reduction of,
the Consideration, except as provided in Section 10.4 and Section 10.5.


-23-

--------------------------------------------------------------------------------

 

 

(d)               With respect to any consent requested of BKP under this
Section, if BKP fails to consent or expressly withhold its consent (stating with
specificity the basis of its objection) within five (5) Business Days after its
receipt of written request for such consent, Contributor shall send a second
notice to BKP requesting BKP’s consent, which second notice shall contain the
following legend in capitalized bold letters on the top thereof:  “THIS IS A
SECOND REQUEST FOR CONSENT TO [_______________].  YOUR RESPONSE IS REQUESTED
WITHIN FIVE (5) BUSINESS DAYS.  YOUR FAILURE TO RESPOND WITHIN SUCH TIME PERIOD
SHALL RESULT IN YOUR CONSENT BEING DEEMED TO HAVE BEEN GRANTED.”  In the event
that BKP fails to respond to such second notice within five (5) Business Days
after delivery to BKP of such second request by either consenting or expressly
withholding its consent (stating with specificity the basis of its objection),
then BKP’s consent shall be deemed to have been granted.

(e)                The provisions of this Section shall survive Closing.

Section 7.4            Delivery of Tenant Estoppel Certificates.  Within two (2)
days after the Effective Date, Contributor shall commence its commercially
reasonable efforts to obtain Tenant Estoppel Certificates as provided in Section
9.1(d) hereof, a Ground Lease Estoppel Certificate as provided in Section
9.1(e), and an Operating Agreement Estoppel Certificate as provided in Section
9.1(f), and shall deliver to BKP after receipt, and subject to the timing
requirements contained in such Sections, each Tenant Estoppel Certificate,
Ground Lease Estoppel Certificate or Operating Agreement Estoppel Certificate
Contributor receives that is in final form (or, if the applicable party does not
deliver an executed Tenant Estoppel Certificate, Ground Lease Estoppel
Certificate or Operating Agreement Estoppel Certificate but has submitted draft
estoppels to Contributor, the last draft estoppel submitted by such party, along
with any correspondence accompanying such draft estoppel).

Section 7.5            Environmental Insurance; Cleanup. 

(a)                Prior to the Closing, Contributor shall use commercially
reasonable efforts to (i) cause BKP to be added as a first named insured on the
Environmental Policy, to (ii) cause all valid claims under the Former
Environmental Policy to be assigned to BKP (it being understood that Contributor
shall remain covered by such policies as an insured), and (iii) cause the Former
Environmental Policy to be assigned to BKP; provided, that in each case, BKP
shall reasonably cooperate with such efforts by Contributor. 

(b)               Solely if and to the extent that Contributor fails to cause
all valid claims under the Former Environmental Policy to be assigned to BKP
pursuant to Section 7.5(a)(ii) (but regardless of whether the Former
Environmental Policy is assigned to BKP pursuant to Section 7.5(a)(iii)), then
from and after the Effective Date, Contributor covenants to diligently prosecute
the Cleanup (i) in a commercially reasonable manner that is acceptable to the
insurer of the Former Environmental Policy and applicable Authorities, (ii) at
its insurers’ sole cost and expense, and (iii) in a manner calculated to
minimize any unreasonable interference with BKP’s use and operation of the
Property.  Contributor shall maintain, or shall require that its contractors
maintain, commercial general liability insurance in amounts customary with
respect to its activities on the Property.  For the avoidance of doubt and
notwithstanding the foregoing, in no event shall Contributor have any liability
to BKP or its Affiliates under this Section 7.5(b) to


-24-

--------------------------------------------------------------------------------

 

 

prosecute the Cleanup or pay any costs related to the Cleanup to the extent that
the costs of the Cleanup are not paid by the insurer pursuant to the Former
Environmental Policy, and any costs of the Cleanup which are not paid by the
insurer pursuant to the Former Environmental Policy, or any costs of any other
Environmental Laws or Hazardous Substances or other environmental condition at
the Property, shall be the responsibility of BKP. 

(c)                For so long as Contributor has any obligations pursuant to
Section 7.5(b), from and after the Closing, BKP and its Affiliates shall provide
reasonable access to Contributor and its Affiliates and, in each case, their
environmental and other consultants and contractors and applicable Authorities,
to the Property upon reasonable prior notice and at reasonable times, for the
purpose of conducting the Cleanup (including, without limitation, environmental
investigation, remediation, monitoring and related environmental activities),
and shall reasonably cooperate with the conduct of such Cleanup, provided BKP
shall not be required to incur any material expense or devotion of staff time. 
Contributor shall repair all damage to the Property resulting from its
activities related to the Cleanup on and about the Property, and shall indemnify
BKP against all losses, costs, claims, damages and expenses (including
reasonable attorneys’ and experts’ fees and expenses) for injury to third
parties arising from such activities.  BKP shall be given reasonable advance
notice of, and it or its representative may be present to observe, any testing
or other environmental activities performed at the Property.  Provided that
Contributor is not in default of its obligations under Section 7.5(b), BKP shall
not contact any Authority regarding any environmental activities undertaken on
the Property by Contributor pursuant to the Cleanup without Contributor’s prior
written consent thereto, unless disclosure is required by law, in which case BKP
shall notify Contributor of the obligation to contact the Authority and will
refrain from doing so itself so long as Contributor promptly demonstrates to
BKP’s satisfaction that it has itself made all such required communications.

(d)               Except as expressly provided in this Section 7.5, upon the
Closing, Contributor and its Affiliates shall have no liability to BKP or its
Affiliates for any liability, claims, actions, damages, judgments, penalties,
costs, and expenses arising from or relating to any Environmental Law or any
Hazardous Substances or other environmental condition at the Property, whether
arising before or after the Closing.

(e)                In the event that, after the Closing, DEC notifies
Contributor of a default by Contributor to comply with its obligations in
respect of the “OU-1”, “OU-2” or “OU-3” operable units or the “MW-39” area of
concern at the Property, Contributor shall promptly forward a copy of such
notice to BKP.  BKP shall, within five (5) Business Days of receipt of such
notice from Contributor, notify Contributor in writing that BKP will undertake
to cure such default and will promptly commence the cure of such default.  If
BKP fails to timely notify Contributor of its undertaking to cure such default,
or if BKP fails to promptly commence such cure or fails to diligently prosecute
such cure to completion, Contributor may enter onto the Property at reasonable
times and in a manner calculated to minimize any unreasonable interference with
BKP’s (or its tenants’) use and operation of the Property, to undertake and
complete such cure.  BKP shall reimburse Contributor on demand for Contributor’s
reasonable costs in undertaking and completing such cure.

(f)                The provisions of this Section shall survive Closing.


-25-

--------------------------------------------------------------------------------

 

 

Section 7.6            Light Fixtures.  Prior to the Closing, Contributor will
purchase for delivery to the Property, for installation by BKP at BKP’s expense,
Two Thousand One Hundred Twenty-Nine (2,129) induction light fixtures, model GL
MX02 W80 41k-277, manufactured by Green Energy; provided, that delivery will
occur on the manufacturer’s schedule and shall not be required to take place
prior to the Closing.

Section 7.7            Temporary Certificates of Occupancy.  Prior to the
Closing Date, Contributor will use commercially reasonable efforts to cause any
Tenant that is in violation of its obligation to obtain or renew a temporary
certificate of occupancy for any part of the Property to remedy the same.

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

Section 8.1            Contributor’s Representations and Warranties.  The
following representations and warranties shall be true as of the Effective Date
and, unless otherwise provided by the terms of such representation and warranty
and subject to the terms of Section 8.3, as of the Closing Date.  Subject to the
limitations set forth in Section 8.4 of this Agreement, Contributor represents
and warrants to BKP the following:

(a)                Status.  Each entity comprising Contributor is a Delaware
limited liability company, duly organized and validly existing under the laws of
the State of Delaware, and is authorized to transact business in the State of
New York.

(b)               Authority.  The execution and delivery of this Agreement and
the performance of Contributor’s obligations hereunder have been duly authorized
by all necessary action on the part of Contributor, and this Agreement
constitutes the legal, valid and binding obligation of Contributor enforceable
in accordance with its terms, subject to the effect of laws pertaining to
bankruptcy, moratorium, fraudulent conveyance, creditors’ rights generally and
equity principles and an implied covenant of good faith and fair dealing.  No
consents or approvals for the transactions herein contemplated are required to
be obtained by Contributor from any third parties or any Authority (except that
the consent of the ground lessor under the Ground Lease is required unless the
transfer is effected by means of a transfer of ownership interests in the ground
lessee as provided in Section 10.10).

(c)                Non-Contravention.  The execution and delivery of this
Agreement by Contributor do not, and the performance of Contributor’s
obligations hereunder, including the consummation by Contributor of the
transactions contemplated hereby at Closing, will not, (i) violate any judgment,
order, injunction, decree, regulation or ruling of any court or Authority
binding upon Contributor or the Property, or (ii) result in a breach of, or
constitute a default under the organizational documents of Contributor, any note
or other evidence of indebtedness, any mortgage, deed of trust or indenture, or
any lease or other agreement or instrument by which Contributor or the Property
is bound, which default would reasonably be expected to have a material adverse
effect on the Property or its operations taken as a whole or the ability of
Contributor to consummate the transaction contemplated hereby.


-26-

--------------------------------------------------------------------------------

 

 

(d)               Non-Foreign Entity.  Contributor is not a “foreign person” or
“foreign corporation” as those terms are defined in the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.

(e)                Suits and Proceedings.  Except as previously disclosed to BKP
by Contributor or as indicated on Exhibit 8.1(v), as of the Effective Date,
there are no actions, suits, arbitrations, governmental investigations or other
proceedings pending and served or, to Contributor’s knowledge, threatened or
pending but not yet served against Contributor or the Property before any court
or Authority, except for mechanic’s liens disclosed on Exhibit 1.1(B) or that
are being contested by Contributor (provided, Contributor will be obligated to
remove mechanic’s liens to the extent required in Article VI).

(f)                Condemnation.  As of the Effective Date, Contributor has not
received any written condemnation notice from any Authority with respect to all
or part of the Real Property and has no actual knowledge that any condemnation
or eminent domain proceeding has commenced or is pending or threatened.

(g)               Employees.  Contributor does not have any employees or hired
persons in connection with the management, operation or maintenance of the
Property.  There are no pending or outstanding negotiations, grievances, claims,
pending or threatened strikes or job actions under any of the Collective
Bargaining Agreements.  To Contributor’s knowledge, Contributor’s Affiliates
have made all contributions required to be made by them to any multiemployer
pension plan in respect of the Specified Employees (provided, that no
representation or warranty is made with respect to the funding status of any
such pension plan as a whole).

(h)               Leases.  The only Tenants of the Real Property are set forth
on the Rent Roll, subject to the right of Contributor to execute New Leases as
provided in this Agreement. The copies of the Leases heretofore delivered by
Contributor to BKP are true, correct and complete copies thereof in all material
respects. To Contributor’s knowledge, as of the Effective Date, except as
previously disclosed to BKP by Contributor, no tenant under any Lease has filed
(or has had filed against it) any bankruptcy, insolvency or similar proceeding,
and no Tenant is in monetary default under its Lease beyond any applicable
notice and cure periods.  The schedule of the amount and form of all Security
Deposits held by Contributor under the Leases previously delivered to BKP by
Contributor (the “Security Deposit Schedule”) is true, accurate and complete. As
of the Effective Date, the rent roll previously delivered to BKP by Contributor
(the “Rent Roll”) is true, accurate and complete with respect to (i) the
identity of the Tenants listed on such Rent Roll, and (ii) the amounts of the
annual base rent referenced on such Rent Roll.  Notwithstanding the foregoing,
no representation in this Section 8.1(h) is made with respect to any possible
assignments of any of the Leases not consented to by Contributor or any
subleases, licenses or underlettings under any Lease (except that the Rent Roll
contains information about subleases and assignments that were consented to by
Contributor).

(i)                 Ground Lease.  The Ground Lease is the only ground lease by
which Contributor leases all or any portion of the Property. The copies of the
Ground Lease heretofore delivered by Contributor to BKP are true, correct and
complete copies thereof in all material respects, and the Ground Lease has not
otherwise been terminated or modified or amended in


-27-

--------------------------------------------------------------------------------

 

 

any respect.  To Contributor’s knowledge, Contributor is not in default under
the Ground Lease, and Contributor has not received any notice that it is in
default under the Ground Lease.  To Contributor’s knowledge, as of the Effective
Date, the landlord under the Ground Lease has not filed (and has not had filed
against it) any bankruptcy, insolvency or similar proceeding, and the landlord
is not in default under the Ground Lease.  Set forth on Exhibit 8.1(i) is a
schedule of the amount and form of all Security Deposits held by the lessor
under the Ground Lease.

(j)                 Operating Agreement.  The Operating Agreement is the only
reciprocal easement agreement relevant to the ownership or operation of the
Property.  The copies of the Operating Agreement heretofore delivered by
Contributor to BKP are true, correct and complete copies thereof in all material
respects, and the Operating Agreement has not otherwise been terminated or
modified or amended in any respect other than pursuant to amendments or
modifications previously delivered by Contributor to BKP.  As of the Effective
Date, Contributor has not received any written notice that it is in default
under the Operating Agreement, and has no knowledge that it is in default under
the Operating Agreement.  To Contributor’s knowledge, as of the Effective Date,
except as set forth on Exhibit 8.1(j), the counterparty to the Operating
Agreement has not filed (or has had filed against it) any bankruptcy, insolvency
or similar proceeding, and such party is not in default under the Operating
Agreement.

(k)               OFAC. To Contributor’s knowledge, Contributor is currently in
compliance in all material respects with and shall at all times during the term
of this Agreement (including any extension thereof) remain in compliance in all
material respects with the regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

(l)                 Contracts.  As of the Effective Date, there are no Contracts
except as set forth on Exhibit 8.1(l) attached hereto. With respect to each of
the Assumed Contracts, to the knowledge of Contributor, as of the Effective
Date, (i) each is in full force and effect, and (ii) each has not been amended
or assigned, except as indicated on Exhibit 8.1(l). The copies of the Contracts
that Contributor has previously delivered to BKP are true, complete and correct
in all material respects. Contributor does not represent or warrant that any
particular Contract will be in force or effect as of the Closing or that the
parties to such Contracts will not be in default under their respective
Contracts, and neither the existence of any default of any party under any such
Contracts nor the fact that any Contract is not in effect as of Closing shall
affect the obligations of BKP hereunder. In addition, in the event that any
Contracts existing as of the Effective Date are not listed on Exhibit 8.1(l),
and such Contracts can be terminated without any premium, penalty or other
payment (unless an affiliate of Contributor reasonably acceptable to BKP agrees
to pay the same) upon not more than thirty (30) days’ advance notice and such
Contracts are either (x) actually terminated prior to the Closing (or terminated
after the Closing and an affiliate of Contributor reasonably acceptable to BKP
agrees to pay the costs under any such Contract which accrues after the
Closing), or (y) approved in writing by BKP prior to the Closing, then the
failure to include any such Contracts on Exhibit 8.1(l) shall not be considered
a breach of this representation by Contributor.


-28-

--------------------------------------------------------------------------------

 

 

(m)             Brokerage Agreements.  Except as previously disclosed to BKP by
Contributor, (i) there are no brokerage agreements with respect to the Property
with any party that will be binding upon BKP following the Closing, and (ii)
there is no remaining obligation, present or contingent, on the part of
Contributor or any Affiliate of Contributor to pay to any broker or other party
any commission, finder’s fee or similar compensation with respect to the current
term or renewal of the term or expansion of the space covered by any Lease, and
there is no such amount which may become payable in the future (excluding,
however, in respect of any future lease renewals or the future leasing of
additional space to any Tenant) with respect to any Lease.

(n)               Tenant Improvements.  Except as previously disclosed to BKP by
Contributor, there is no tenant improvement work required to be performed or
tenant improvement allowances payable by the landlord under the Leases which
work has not been completed and fully paid for, or allowance fully paid to the
applicable Tenant, and there is no tenant improvement work which is required to
be completed after the date hereof by the landlord under the Leases, and there
is no other amount owed to any Tenant in respect of reimbursements of all or any
portion of Rents previously paid.

(o)               Rezoning.   Except as set forth on Exhibit 8.1(o), as of the
Effective Date, Contributor has not received written notice of, and does not
otherwise have knowledge of, any pending or proposed change in the zoning or any
special use permit of the Property.

(p)               Rights of First Refusal.  No party has any options, rights of
first offer, or rights of first refusal to purchase all nor any portion of the
Property.  No party has any options, rights of first offer, or rights of first
refusal to lease or otherwise occupy all nor any portion of the Property, except
as set forth in the Leases delivered to BKP pursuant to Section 5.2 above.

(q)               Bankruptcy.  Contributor is not a party as a debtor to and
does not contemplate being the subject of a voluntary or involuntary proceeding
as a debtor under Chapter 11 of Title 11 of the U.S. Code or under any state
laws relating to debtors, or subject to any general assignment for the benefit
of creditors, and Contributor is solvent and able to pay its debts as they
become due.  Neither Contributor nor the Property is in the hands of a receiver
nor is an application pending for a receiver for Contributor or the Property.

(r)                 Violations.  Except as set forth on Exhibit 8.1(r) or 
Exhibit 8.1(v) hereto, as of the Effective Date, in the twelve (12) months prior
to the Effective Date, Contributor has received no written notice from any
Authority alleging that the Property or any portion thereof is in violation of
or in default with respect to any law, administrative rule, regulation,
judgment, decision, order, writ, injunction, decree or demand of any court or
any Authority, except for such notices that have been withdrawn or cured.  All
fines and penalties that are liquidated in amount and that are associated with
such violations and defaults, together with any interest thereon, shall be paid
in full and discharged by Contributor prior to Closing.

(s)                Assessments.  Except as set forth on Exhibit 8.1(s) hereto or
in the Due Diligence Materials, within the one year period immediately preceding
the date of this Agreement Contributor has received no written notice from any
governmental authority of any special or other assessments for public
improvements or otherwise now affecting the Property


-29-

--------------------------------------------------------------------------------

 

 

nor does Contributor have knowledge of any pending special or other assessments
affecting the Property or any tax abatements or exemptions affecting the
Property.

(t)                 Tax Proceedings.  Except as set forth on Exhibit 8.1(t)
hereto, as of the Effective Date, Contributor is not prosecuting any real estate
tax protests or proceedings affecting the Property.

(u)               Management and Brokerage Agreements. As of the Closing, except
as set forth on Exhibit 8.1(u) hereto, there will be no management, leasing or
brokerage agreements affecting Contributor’s interest in the Property.

(v)               Environmental Conditions.  Except as disclosed on Exhibit
8.1(v), (a) to Contributor’s knowledge, the Property is free from Hazardous
Substances, except for Hazardous Substances that may be present in the ordinary
course of the shopping center business conducted by Contributor or Tenants or
used in the ordinary course of the maintenance of the Property in accordance
with Environmental Laws, (b) to Contributor’s knowledge, no underground storage
tanks are located on or under the Property, and (c) as of the Effective Date,
Contributor has received no uncured written notice from any Authority of and has
no knowledge of any violation of Environmental Laws with respect to the
Property.

(w)             Documents.   The Documents provided or made available to BKP are
true, correct and complete originals or copies thereof as contained in
Contributor’s files.

(x)               Investment Representations.  Contributor recognizes that the
purchase of the Shares involves a high degree of risk.  Contributor is an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities
Act”).  Contributor is acquiring the Shares for investment and not with a view
toward, or for sale in connection with, any distribution thereof, or with any
present intention of distributing or selling the Shares.  BKP has disclosed to
Contributor that (i) the Shares have not been registered under the Securities
Act; (ii) this sale has not been registered with, or reviewed by, the Securities
and Exchange Commission because it is intended to be exempted from such
registration, which exemption depends, in part, upon Contributor’s investment
intentions; and (iii) the Shares may not be sold or transferred by Contributor
unless such sale or transfer is registered under applicable federal and state
securities laws and regulations or is exempt from such registration. Contributor
acknowledges and agrees that (i) BKP and the Corporation possess and may
hereafter come into possession of certain non-public information concerning the
Shares which is not known to Contributor and which may be material to a decision
to acquire the Shares (the “Excluded Information”), (ii) Contributor has
requested not to receive the Excluded Information and has determined to acquire
the Shares notwithstanding its lack of knowledge of the Excluded Information and
(iii) BKP and the Corporation shall have no liability to Contributor (and
Contributor hereby waives and releases any claims which it may have against BKP,
the Corporation or any other Person, whether pursuant to applicable securities
laws or otherwise) with respect to the non-disclosure of the Excluded
Information.

(y)               Power Plant.   


-30-

--------------------------------------------------------------------------------

 

 

(i)                 To Contributor’s knowledge, except as previously disclosed
to BKP by Contributor, as of the Effective Date, there are no actions, suits,
arbitrations, governmental investigations or other proceedings pending and
served or, to Contributor’s knowledge, threatened or pending but not yet served
against the Power Plant before any court or Authority, except for (i) matters
fully covered by insurance or (ii) mechanic’s liens being contested by
Contributor.

(ii)               As of the Effective Date, Contributor has not received any
written condemnation notice from any Authority with respect to all or part of
the Power Plant.

(iii)             To Contributor’s knowledge, as of the Effective Date, there
are no contracts relevant to the ownership and operation of the Power Plant
except as set forth on Exhibit 8.1(y) attached hereto.  To Contributor’s
knowledge, each of the contracts set forth on Exhibit 8.1(y) attached hereto is
in full force and effect and has not been amended or assigned, except as set
forth on Exhibit 8.1(y) attached hereto.  Contributor does not represent or
warrant that any particular contract set forth on Exhibit 8.1(y) attached hereto
will be in force or effect as of the Closing or that the parties to such
contracts will not be in default under their respective contracts, and neither
the existence of any default of any party under any such contracts nor the fact
that any contract is not in effect as of Closing shall affect the obligations of
BKP hereunder.

(iv)             No party other than Power Plant Purchaser has any options,
rights of first offer, or rights of first refusal to purchase all nor any
portion of the Power Plant.

(v)               None of Kings Plaza Lender, AOB or AOB II is a party as a
debtor to or contemplates being the subject of a voluntary or involuntary
proceeding as a debtor under Chapter 11 of Title 11 of the U.S. Code or under
any state laws relating to debtors, or subject to any general assignment for the
benefit of creditors, and each of Kings Plaza Lender, AOB and AOB II is solvent
and able to pay its debts as they become due.  None of Kings Plaza Lender, AOB,
AOB II or the Power Plant is in the hands of a receiver nor is an application
pending for a receiver for Kings Plaza Lender, AOB, AOB II or the Power Plant.

(vi)             Each of Kings Plaza Lender and AOB II is a Delaware limited
liability company, duly organized and validly existing under the laws of the
State of Delaware, and is authorized to transact business in the State of New
York. AOB is a Delaware corporation, duly organized and validly existing under
the laws of the State of Delaware, and is authorized to transact business in the
State of New York.

(vii)           Contributor has delivered to BKP true, correct and complete
copies of the limited liability company operating agreements of Power Plant


-31-

--------------------------------------------------------------------------------

 

 

JV, AOB II and Power Plant Lender, and the articles of incorporation, bylaws and
minutes of all board meetings since 2009 of AOB.  AOB II, AOB and Power Plant
Lender are Contributor’s Affiliates.

(viii)         The execution and delivery of the addendum to this Agreement and
the performance of their respective obligations hereunder have been duly
authorized by all necessary action on the part of Kings Plaza Lender, AOB and
AOB II, and this Agreement constitutes the legal, valid and binding obligation
of such entities enforceable in accordance with its terms, subject to the effect
of laws pertaining to bankruptcy, moratorium, fraudulent conveyance, creditors’
rights generally and equity principles and an implied covenant of good faith and
fair dealing.

(ix)             The execution and delivery of this Agreement by Kings Plaza
Lender, AOB or AOB II do not, and the performance of their obligations
hereunder, including the consummation of the transactions contemplated hereby at
Closing, will not, (i) violate any judgment, order, injunction, decree,
regulation or ruling of any court or Authority binding upon them or the Power
Plant, or (ii) result in a breach of, or constitute a default under their
organizational documents, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other agreement or
instrument by which they or the Power Plant is bound, which default would
reasonably be expected to have a material adverse effect on the Power Plant or
its operations taken as a whole or the ability of such entities to consummate
the transaction contemplated hereby.

(x)               To the knowledge of Kings Plaza Lender, AOB or AOB II, each
such entity is currently in compliance in all material respects with and shall
at all times during the term of this Agreement (including any extension thereof)
remain in compliance in all material respects with the regulations of OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

(z)                Ground Lessee.   

(i)                 Alexander’s, Inc. owns (both legally and beneficially) one
hundred percent (100%) of, and has good and valid title to, the issued and
outstanding membership interests of Alexander’s of Kings, LLC (the “Ground
Lessee Membership Interests”). Subject only to the repayment of the Existing
Financing, Alexander’s, Inc. has full power and authority to transfer and
otherwise dispose of the Ground Lessee Membership Interests free and clear of
all liens, security interests, escrows, claims, encumbrances, pledges, options,
warrants, rights of first refusal, calls, commitments, charges and judgments
whatsoever.  Alexander’s, Inc. has not pledged, hypothecated or


-32-

--------------------------------------------------------------------------------

 

 

otherwise encumbered the Ground Lessee Membership Interests.  There are no
outstanding agreements or commitments, oral or written, options, warrants, calls
or other rights of any kind to purchase or acquire the Ground Lessee Membership
Interests.  Alexander’s, Inc. and the Ground Lessee Membership Interests are not
subject to any agreements, option rights, right of first refusals, right of
first offers, or any other similar right or agreement with respect to the Ground
Lessee Membership Interests.

(ii)               There are no actions, proceedings, litigation, suits,
investigations or condemnation actions either pending or threatened against
Alexander’s, Inc., affecting title to the Ground Lessee Membership Interests. 
There are no actions, proceedings, litigation, suits, investigations or actions
either pending or threatened against Alexander’s, Inc. which would restrict
Alexander’s, Inc. from performing its obligations under Section 10.10.

(iii)             Other than its interest in the Ground Lease, the improvements
constructed thereon and any property incidental thereto, Alexander’s of Kings,
LLC does not own (and has not owned) any equity interest in any entity or
property (real or otherwise).

(iv)             Alexander’s of Kings, LLC does not (i) conduct any business,
(ii) have any liabilities and is not a party to any contract or (iii) own any
assets other than its interests in the Ground Lease, the improvements
constructed thereon and property incidental thereto.

(v)               Alexander’s of Kings, LLC has not made a general assignment
for the benefit of creditors, filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by any of its creditors, suffered
the appointment of a receiver to take possession of any of its assets, suffered
the attachment or other judicial seizure of any of its assets, admitted in
writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

(vi)             The foregoing representations in this Section 8.1(z) shall be
deemed deleted if the membership interests in Alexander’s of Kings, LLC are not
assigned pursuant to Section 10.10.

References in this Agreement to the “knowledge” of Contributor shall refer only
to the actual knowledge of Michael J. DeMarco, Robert Minutoli and Stanley L.
Morrow, without any duty of inquiry or to make any investigation or any
obligation to undertake any review or investigate any documents, and all
references in this Section 8.1 regarding notices or other information “received
by Contributor” means written notices in the actual possession of the named
individuals or of which such individuals have actual knowledge.

Section 8.2            BKP’s Representations and Warranties.  BKP represents and
warrants to Contributor the following which representations and warranties shall
be true as of the Effective Date and as of the Closing Date:


-33-

--------------------------------------------------------------------------------

 

 

(a)                Status.  BKP is a limited liability company duly organized
and validly existing under the laws of the State of Delaware, and as of the
Closing will be authorized to transact business in the State of New York.  One
hundred percent (100%) of the membership interests in BKP are owned by the
Partnership.

(b)               Status of the Partnership.  The Partnership is a limited
partnership duly organized and validly existing as a limited partnership in good
standing under the laws of the State of Delaware and has the partnership power
and authority to own, lease and operate its properties and to conduct its
business as it is currently being conducted and is duly qualified as a foreign
organization to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business.  The Corporation is the sole
general partner of, and owned as of October 1, 2012, a substantial majority
common limited partner interest in, the Partnership.  Contributor has delivered
to BKP true, correct and complete copies of the Partnership’s certificate of
limited partnership and agreement of limited partnership, each as amended and
supplemented through the date hereof.

(c)                Status of the Corporation.  The Corporation is a corporation
duly formed and existing under the laws of Maryland in good standing with the
State Department of Assessments and Taxation of Maryland, with the power to own,
lease and operate its properties and to conduct its business as it is currently
being conducted. The Corporation is duly qualified as a foreign organization to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business.  The Corporation is organized in conformity
with the requirements for qualification as a real estate investment trust under
the Code and currently intends to operate in a manner which allows the
Corporation to continue to meet the requirements for taxation as a real estate
investment trust under the Code.

(d)               Shares. The Shares to be issued to Contributor hereunder will
be duly authorized and validly issued in accordance with the terms of the
Corporation’s articles of incorporation and bylaws as the same are in effect as
of the Closing.

(e)                Authority.  The execution and delivery of this Agreement and
the performance of BKP’s obligations hereunder have been duly authorized by all
necessary action on the part of BKP and this Agreement constitutes the legal,
valid and binding obligation of BKP, enforceable in accordance with its terms,
subject to creditors’ rights generally and equity principles.

(f)                Non-Contravention.  The execution and delivery of this
Agreement by BKP and the consummation by BKP of the transactions contemplated
hereby will not violate any judgment, order, injunction, decree, regulation or
ruling of any court or Authority or conflict with, result in a breach of or
constitute a default under the organizational documents of BKP, any note or
other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which BKP is a party or by
which it is bound.

(g)               Consents.  No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and


-34-

--------------------------------------------------------------------------------

 

 

delivery of this Agreement by BKP or the performance by BKP of the transactions
contemplated hereby.

(h)               OFAC.  To BKP’s knowledge, BKP is currently in compliance in
all material respects with and shall at all times during the term of this
Agreement (including any extension thereof) remain in compliance in all material
respects with the regulations of OFAC (including those named on OFAC’s Specially
Designated and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

Section 8.3            Modifications of Representations and Warranties.  As and
to the extent that, as of the Effective Date, (i) BKP has actual knowledge of
any breach of a representation, warranty or certification of Contributor, or
(ii) any Document made available for BKP’s review, due diligence test, any
investigation or inspection of the Property or its operation by BKP or any
Licensee Party, or any written disclosure by Contributor or Contributor’s agents
or employees, discloses one or more facts that conflict or are inconsistent with
any such representation, warranty or certification, then such representation,
warranty or certification shall be deemed to be modified by such knowledge,
Document, investigation or inspection, or disclosure provided that any such
conflict or inconsistency is not a result of a breach of any covenant of
Contributor under this Agreement.

Section 8.4            Survival of Representations and Warranties.  The
representations and warranties of Contributor set forth in this Agreement (as
modified or deemed modified by Section 8.3) will survive the Closing for a
period of nine (9) months (the “Survival Period”), after which time they will
merge into the Deed (except that the survival of the representations and
warranties set forth in Section 8.1(a) through (d) and Section 8.1(k) shall not
be so limited), provided, however, that if BKP delivers notice of a breach of
the representations and warranties of Contributor, setting forth in reasonable
detail the claim, prior to the expiration of the survival period, then BKP shall
have an additional two (2) months to commence a legal action with respect
thereto, and the Survival Period shall be extended until final resolution of
such claim and payment of any judgment or settlement with respect thereto.  BKP
will not have any right to bring any action against Contributor as a result of
any untruth or inaccuracy of such representations or warranties, or any breach
of such representations or warranties, unless and until the aggregate amount of
all liability and losses arising out of any such untruth or inaccuracy, or any
such breach, exceeds $1,000,000, at which point Contributor shall be liable for
all liability and losses in excess of $1,000,000.  In addition, in no event will
Contributor’s liability for all such breaches exceed, in the aggregate, the sum
of $20,000,000.

Section 8.5            Post-Closing Liability for Representations and
Warranties.  After the Closing occurs, Contributor shall have no liability with
respect to any representation, warranty or certification of Contributor to the
extent that, prior to the Closing, (i) BKP has actual knowledge of the breach of
such representation, warranty or certification, or (ii) any Document made
available for BKP’s review, any due diligence test, investigation or inspection
of the Property or its operation by BKP or any Licensee Party, or any written
disclosure by Contributor or Contributor’s agents or employees made to BKP at
least two (2) days before the Closing, discloses one or more facts that conflict
or are inconsistent with any such representation,


-35-

--------------------------------------------------------------------------------

 

 

warranty or certification, and in any such case BKP nevertheless consummates the
Closing hereunder; provided, however, that if any representation, warranty or
certification of Contributor contained in Section 8.1 becomes untrue after the
Effective Date as a result of a breach by Contributor after the Effective Date
of the terms of this Agreement, then, if BKP accepts the contribution of the
Property notwithstanding such untrue representation, warranty or certification,
BKP shall be entitled to its remedies after the Closing as provided in this
ARTICLE VIII with respect to any such untrue representation, warranty or
certification. The Closing Surviving Obligations and the Termination Surviving
Obligations will survive the Closing or termination of this Agreement, as
applicable, without limitation unless another period is otherwise specified in
this Agreement.   It is hereby acknowledged and agreed by BKP that the remedies
set forth in this ARTICLE VIII shall be the sole and exclusive remedies (and BKP
hereby waives all other remedies available to BKP at law or in equity) with
respect to a breach by Contributor of its representations, warranties and
certifications made or undertaken by Contributor under this Agreement.

ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING

Section 9.1            Conditions Precedent to Obligation of BKP.  The
obligation of BKP to consummate the transaction hereunder shall be subject to
the fulfillment on or before the Scheduled Closing Date (or as otherwise
provided) of all of the following conditions, any or all of which may be waived
by BKP in its sole discretion (and shall be deemed satisfied or waived upon
Closing):

(a)                Contributor shall have delivered to the Title Agent all of
the items required to be delivered to BKP pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 10.3 and
Contributor shall have provided written authority to the Title Agent to release
such documentation to BKP, and the Title Company (or another nationally
recognized title company) shall be prepared to issue an owner’s title policy to
the Property as provided in the Title Commitment, subject only to Permitted
Exceptions.

(b)               All of the representations and warranties of Contributor
contained in this Agreement shall be true and correct in all material respects
as of the Closing Date, except as otherwise provided in Section 8.3.  If
Contributor breaches any representation or warranty of Contributor contained in
this Agreement, and if BKP has knowledge of such breach, BKP shall give prompt
notice and evidence of such breach to Contributor.  At its option, Contributor
shall then have a maximum of ten (10) Business Days to cure the condition
causing the underlying representation or warranty to be untrue or incorrect, and
if Contributor elects to cure the same, the Scheduled Closing Date shall be
extended by a maximum of ten (10) Business Days to permit Contributor to cure
the breach within such period.  Upon Contributor’s timely cure of any such
breach, this condition shall be deemed to have been satisfied and closing shall
occur on a Business Day specified by Contributor and not later than five (5)
Business Days following delivery by Contributor to BKP of evidence reasonably
satisfactory to BKP that such breach has been cured, but not sooner than the
Scheduled Closing Date.


-36-

--------------------------------------------------------------------------------

 

 

(c)                Contributor shall have performed and observed, in all
material respects, all covenants and agreements of this Agreement to be
performed and observed by Contributor prior to or as of the Closing Date.

(d)               Further to Contributor’s obligations under Section 7.4,
Contributor will use commercially reasonable efforts to deliver to BKP no less
than five (5) Business Days before the Scheduled Closing Date a completed and
executed tenant estoppel certificate in substantially the form attached hereto
as Exhibit 9.1(d) (or in such other form as may otherwise be set forth or
prescribed in the applicable Lease or, if the Tenant in question is a national
tenant that utilizes a standard form, then on such form) from each of the
Tenants under the Leases (collectively, the “Tenant Estoppel Certificates”), but
a failure of Contributor to obtain from any one or more Tenants any of such
Tenant Estoppel Certificates shall not be grounds for any delay or cancellation
of the Closing hereunder, except that BKP’s obligation to close the transaction
contemplated by this Agreement is conditioned upon the delivery to BKP on or
before the Scheduled Closing Date of Tenant Estoppel Certificates (subject to
Contributor’s right to deliver a Contributor’s Affidavit with respect thereto)
from Required Tenants (1) containing no information that differs in any material
respect from the copies of such Lease provided to BKP by Contributor prior to
the Effective Date or from the information in respect of such Lease contained in
the Rent Roll and the security deposit amount contained on the Security Deposit
Schedule, and, for clarity, no assertion of any options or rights in favor of
the relevant Tenant (such as renewal or expansion rights) not otherwise
contained in the Lease provided to BKP by Contributor prior to the Effective
Date, (2) not alleging a material default or unpaid or unperformed material
obligation on the part of Contributor, or a material dispute with Contributor
(provided, that if a Tenant Estoppel Certificate discloses an immaterial default
or unperformed immaterial obligation by Contributor, Contributor shall use
commercially reasonable efforts to cure the same but the failure of such cure
shall not affect the validity of the Tenant Estoppel Certificate), and (3) in
substantially the form attached hereto as Exhibit 9.1(d) (or in such other form
as may otherwise be set forth or prescribed in the applicable Lease or, if the
Tenant in question is a national tenant that utilizes a standard form, then on
such form).  In determining whether the foregoing requirement has been
satisfied, BKP agrees not to object to any non-material qualifications or
modifications which a Tenant may make to the form of Tenant Estoppel
Certificate. Contributor shall forward to BKP all executed Tenant Estoppel
Certificates promptly upon receipt by Contributor.  If BKP does not expressly
object in writing to any matter contained within any delivered Tenant Estoppel
Certificate or any proposed draft thereof before the date five (5) Business Days
after receipt thereof, Contributor shall send a second copy of such Tenant
Estoppel Certificate or draft to BKP, along with a notice which shall contain
the following legend in capitalized bold letters on the top thereof: “THIS IS A
SECOND REQUEST FOR COMMENT TO [_______________]. YOUR RESPONSE IS REQUESTED
WITHIN FIVE (5) BUSINESS DAYS. YOUR FAILURE TO RESPOND WITHIN SUCH TIME PERIOD
SHALL RESULT IN YOUR RIGHT TO OBJECT TO ANY MATTER SET FORTH IN
[_______________] BEING WAIVED.” In the event that BKP fails to respond to such
second notice within five (5) Business Days after delivery to BKP of such second
notice with any express objections in writing to any matter contained within
such delivered Tenant Estoppel Certificate or such proposed draft thereof, then
BKP shall be deemed to have approved such Tenant Estoppel Certificate or the
matters set forth in such proposed draft. Unless Contributor shall have elected
to provide BKP with a Contributor’s Affidavit, the Scheduled Closing Date shall
be postponed by a period not to exceed two (2) Business Days to


-37-

--------------------------------------------------------------------------------

 

 

allow BKP  to review the Tenant Estoppel Certificates unless such period is
waived by BKP (except that if Tenant Estoppel Certificates have been received
from all tenants in clauses (i) and (ii) of the definition of Required Tenants
and from remaining Tenants of the Improvements under existing Leases as of the
Effective Date whose aggregate leased square footage equals or exceeds
seventy-five percent (75%) of the aggregate occupied square footage of the
Property under such Leases (exclusive of the square footage occupied by Anchor
Tenants and Tenants under existing Leases demising 20,000 square feet or more),
then the Closing Date may not be so postponed). Contributor agrees to request
that any guarantor(s) of the Leases execute a joinder or consent with respect to
the applicable Tenant’s Tenant Estoppel Certificate confirming the guarantor’s
agreement with such Tenant Estoppel Certificate (a “Guarantor Consent”), but if
the applicable lease does not require the guarantor thereunder to provide a
Guarantor Consent then Contributor shall not be required to obtain a Guarantor
Consent with respect to such Lease and the delivery of a Guarantor Consent with
respect to such Lease shall not be a condition precedent to BKP’s obligation to
close this transaction in accordance with the terms of this Agreement.

If Contributor does not timely deliver Tenant Estoppel Certificates from the
Required Tenants, the Ground Lease Estoppel Certificate from the lessor under
the Ground Lease, or the Operating Agreement Estoppel Certificate from the other
party to the Operating Agreement, Contributor may, at Contributor’s option, but
shall not be required to postpone the Closing for a period not to exceed
forty-five (45) days to obtain the same.  In the event Contributor does not so
elect to postpone the Closing, solely with respect to the Tenant Estoppel
Certificates, Contributor shall deliver at Closing in lieu thereof, which BKP
shall accept, a representation and warranty from Contributor (the “Contributor’s
Affidavit”) containing the same information required to be contained in the
Tenant Estoppel Certificates with respect to those Required Tenants for which
Tenant Estoppel Certificates are not delivered by Contributor.  If Contributor
has postponed the Closing pursuant to the immediately preceding sentence and, at
the end of forty-five (45) days, has not received executed Tenant Estoppel
Certificates from the Required Tenants, then Contributor shall be required to
deliver at Closing, and BKP shall be required to accept, the Contributor’s
Affidavit in lieu of any such missing estoppel certificates.  For the avoidance
of doubt, Contributor’s Affidavits, if any, (i) shall be subject to the first
sentence of Section 8.4, except that the Survival Period applicable to such
Contributor’s Affidavits shall be twelve (12) months instead of nine (9) months,
and (ii) shall not be limited by the last two sentences of Section 8.4 hereof.
If Contributor subsequently delivers a Tenant Estoppel Certificate complying
with the requirements of this Section 9.1(d) signed by the Tenant leasing the
portion of the Improvements covered by any Contributor’s Affidavit signed by
Contributor, Contributor’s liability under the corresponding provisions of such
Contributor’s Affidavit shall thereupon terminate. To the extent Contributor
delivers to BKP Tenant Estoppel Certificates or the Contributor’s Affidavit(s),
if applicable, for the Required Tenants, the failure of Contributor to deliver
the applicable Tenant Estoppel Certificate from any other tenant shall not be
grounds for any delay or cancellation of the Closing hereunder.  Notwithstanding
the foregoing, BKP shall be required to accept the Tenant Estoppel Certificates
in the form submitted by any of the Tenants, provided such Tenant Estoppel
Certificate is in accordance with the specific Lease provisions of such Tenant’s
Lease, or the form of estoppel certificate attached to such Tenant’s Lease. 
Guarantor agrees that it shall, jointly and severally, guarantee and be
personally liable and responsible for the obligations and liabilities of
Contributor with respect to any misrepresentation made in a Contributor’s
Affidavit.


-38-

--------------------------------------------------------------------------------

 

 

BKP agrees that if, after the Closing, any Tenant claims that the amount of the
rent or the amount of the applicable security deposit listed in the Tenant
Estoppel Certificate delivered by the Tenant was incorrect, BKP shall only have
recourse against the Tenant (and not Contributor) if the applicable Tenant
Estoppel Certificate confirmed the amount of the rent set forth in the Rent Roll
and/or the amount of the applicable security deposit listed on the Security
Deposit Schedule, as the case may be.

The provisions of this Section shall survive Closing.

(e)                Further to Contributor’s obligations under Section 7.4,
Contributor will use commercially reasonable efforts to deliver to BKP (and BKP
will promptly furnish any information in BKP’s possession regarding the proposed
assignee of the Ground Lease and any proposed leasehold mortgagee that is
reasonably requested by the ground lessor and will make reasonable requests of
third parties for such information) not less than five (5) Business Days before
the Scheduled Closing Date a completed and executed Ground Lease consent and
estoppel certificate in substantially the form attached hereto as Exhibit 9.1(e)
(or in such other form as may otherwise be set forth or prescribed in the Ground
Lease or such other form as is currently in use by the New York City Law
Department) from the lessor under the Ground Lease (the “Ground Lease Estoppel
Certificate”).  BKP’s obligation to close the transaction contemplated by this
Agreement is conditioned on fulfillment of either of the two following
conditions:

(i)                 The delivery to BKP on or before the Scheduled Closing Date
of a Ground Lease Estoppel Certificate from the lessor under the Ground Lease
(which may be included in the same document by which the lessor consents to the
assignment of the Ground Lease), addressed to the ground lessee, (1) containing
no information that differs in any material respect from the Ground Lease, (2)
not alleging a material default or unpaid or unperformed material obligation on
the part of Contributor, or a material dispute with Contributor (provided, that
if the Ground Lease Estoppel Certificate discloses an immaterial default or
unperformed immaterial obligation by Contributor, Contributor shall use
commercially reasonable efforts to cure the same but the failure of such cure
shall not affect the validity of the Ground Lease Estoppel Certificate), and (3)
in substantially the form attached hereto as Exhibit 9.1(e) (or in such other
form as may otherwise be set forth or prescribed in the Ground Lease or such
other form as is currently in use by the New York City Law Department);
provided, that BKP’s obligation to close the transaction contemplated by this
Agreement shall not be affected by the failure of the Ground Lease Estoppel
Certificate to include the matters described in items 4 and 5 of Exhibit 9.1(e);
or

(ii)               (A) The delivery to BKP on or before the Scheduled Closing
Date of a Ground Lease Estoppel Certificate from the lessor under the Ground
Lease, addressed to BKP’s proposed leasehold mortgagee(s) and satisfying the
requirements set forth in clauses (1), (2) and (3) of the preceding paragraph
(i); plus (B) the delivery to BKP on the Closing Date of an indemnity from
Guarantor and Contributor to BKP in the form attached hereto as Exhibit  


-39-

--------------------------------------------------------------------------------

 

 

9.1(e)(ii); provided, that BKP shall provide Contributor with the name of its
proposed leasehold mortgagee(s) no later than November 1, 2012 (it being
understood that BKP shall only be obligated to provide the names of proposed
leasehold mortgagee(s) and the failure of one of such proposed leasehold
mortgagees to be the actual leasehold mortgagee at the closing of the
transaction herein shall not, on behalf of BKP, be violative of its obligations
hereunder and at any time after November 1, 2012 BKP may add or substitute any
such proposed leasehold mortgages with the name(s) of other proposed leasehold
mortgages, provided that Contributor will use commercially reasonable efforts
to, but will not be required to, procure a Ground Lease Estoppel Certificate
addressed to any such added or substituted mortgagees); provided, further, that
if BKP fails to do so by November 1, 2012, clause (A) of this paragraph (ii)
shall be of no further force and effect, and Contributor may satisfy the
condition set forth in this paragraph (ii) by complying only with clause (B) of
this paragraph (ii).

In the event neither of the conditions described in the preceding paragraphs (i)
and (ii) should timely occur, then BKP shall be entitled on the Scheduled
Closing Date, at BKP’s option and as BKP’s sole remedy with respect to
Contributor’s failure to satisfy such condition, to (a) elect to terminate this
Agreement and receive the return of its Earnest Money Deposit, whereupon, the
parties shall be relieved of all obligations hereunder, except the Termination
Surviving Obligations, or (b) waive the unsatisfied condition precedent and
accept the contribution of the Property and close this transaction without any
abatement in the Consideration.  In determining whether the foregoing
requirements have been satisfied, BKP agrees not to object to any non-material
qualifications or modifications which the ground lessor may make to the form of
Ground Lease Estoppel Certificate.  Contributor shall forward to BKP all
executed Ground Lease Estoppel Certificates promptly upon receipt by
Contributor, and in any event at least two (2) Business Days prior to the
Scheduled Closing Date, and if BKP receives such executed Ground Lease Estoppel
Certificates less than two (2) Business Days prior to the Scheduled Closing
Date, the Scheduled Closing Date shall be adjourned by such time as is required
to provide for such two (2) Business Day period.

(f)                Further to Contributor’s obligations under Section 7.4,
Contributor will use commercially reasonable efforts to deliver to BKP not less
than five (5) Business Days before the Scheduled Closing Date a completed and
executed Operating Agreement estoppel certificate in substantially the form
attached hereto as Exhibit 9.1(f) (or in such other form as may otherwise be set
forth or prescribed in the Operating Agreement) from the other party to the
Operating Agreement (the “Operating Agreement Estoppel Certificate”).  BKP’s
obligation to close the transaction contemplated by this Agreement is
conditioned upon the delivery to BKP on or before the Scheduled Closing Date of
an Operating Agreement Estoppel Certificate from the other party to the
Operating Agreement (1) containing no information that differs in any material
respect from the copies of the Operating Agreement provided to BKP by
Contributor prior to the Effective Date, (2) not alleging a material default or
unpaid or unperformed material obligation on the part of Contributor, or a
material dispute with Contributor (provided, that if the Operating Agreement
Estoppel Certificate discloses an immaterial default or unperformed immaterial
obligation by Contributor, Contributor shall use commercially reasonable efforts
to cure the same but the failure of such cure shall not affect the validity of
the Operating Agreement


-40-

--------------------------------------------------------------------------------

 

 

Estoppel Certificate), and (3) in substantially the form attached hereto as
Exhibit 9.1(f) (or in such other form as may otherwise be set forth or
prescribed in the Operating Agreement).  In the event the condition described in
the preceding sentence should not timely occur, then BKP shall be entitled on
the Scheduled Closing Date, at BKP’s option and as BKP’s sole remedy with
respect to Contributor’s failure to satisfy such condition, to (a) elect to
terminate this Agreement and receive the return of its Earnest Money Deposit,
whereupon, the parties shall be relieved of all obligations hereunder, except
the Termination Surviving Obligations, or (b) waive the unsatisfied condition
precedent and accept the contribution of the Property and close this transaction
without any abatement in the Consideration.  In determining whether the
foregoing requirement has been satisfied, BKP agrees not to object to any
non-material qualifications or modifications which the counterparty may make to
the form of Operating Agreement Estoppel Certificate.  Contributor shall forward
to BKP all executed Operating Agreement Estoppel Certificates promptly upon
receipt by Contributor, and in any event at least two (2) Business Days prior to
the Scheduled Closing Date, and the Scheduled Closing Date shall be adjourned to
provide for such two (2) Business Day period, if necessary.

(g)               If, as of the Scheduled Closing Date, there is a failure of a
condition precedent to BKP’s obligation to close that is not waived by BKP, in
respect of which Contributor does not have an express right to extend the
Closing Date (or has such a right and does not exercise such right), then this
Agreement shall be deemed terminated, and BKP shall be entitled to the return of
the Earnest Money Deposit.

Section 9.2            Conditions Precedent to Obligation to Contributor.  The
obligation of Contributor to consummate the transaction hereunder shall be
subject to the fulfillment on or before the Scheduled Closing Date  (or as
otherwise provided) of all of the following conditions, any or all of which may
be waived by Contributor in its sole discretion:

(a)                The Escrow Agent shall have received the Cash Consideration
as adjusted pursuant to, and payable in the manner provided for, in this
Agreement, and BKP shall have provided written authority to the Escrow Agent to
release such amount to Contributor.

(b)               BKP shall have delivered to Escrow Agent all of the items
required to be delivered to Contributor pursuant to the terms of this Agreement,
including but not limited to, those provided for in Section 10.2 and BKP shall
have provided written authority to the Escrow  Agent to release such items.

(c)                All of the representations and warranties of BKP contained in
this Agreement shall be true and correct in all material respects as of the
Closing Date (with appropriate modifications permitted under this Agreement if
not materially adverse to Contributor).

(d)               BKP shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by BKP as of the Closing Date.

ARTICLE X
CLOSING 

-41-

--------------------------------------------------------------------------------

 

 

Section 10.1        Closing.  The consummation of the transaction contemplated
by this Agreement by delivery of documents and payments of money shall take
place at 2:00 p.m. Eastern Time on the Scheduled Closing Date (as the same may
be extended in accordance with the terms hereof).  The Closing will occur in
escrow with Escrow Agent, with wire transfer of funds as provided in Section
3.3.  At the Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.  The acceptance of the
Deed by BKP and the acceptance of the Consideration by Contributor shall be
deemed to be full performance and discharge of each and every agreement and
obligation on the part of Contributor and BKP, respectively, to be performed
hereunder except as  otherwise provided herein.

Section 10.2        BKP’s Closing Obligations.  On the Scheduled Closing Date,
BKP will deliver the following items to Contributor by timely depositing the
same with Escrow Agent:

(a)                The Cash Consideration, less the Earnest Money Deposit, after
all adjustments and proration are made as herein provided, by Federal Reserve
wire transfer of immediately available funds, in accordance with the timing and
other requirements of Section 3.3;

(b)               A counterpart original of the Assignment, duly executed by
BKP;

(c)                A counterpart original of a registration rights agreement in
the form attached hereto as Exhibit 10.2(c) (the “Registration Rights
Agreement”);  

(d)               A counterpart original of the Assignment of Operating
Agreement (as defined below);

(e)                A counterpart original of the Closing Statement (as defined
below), duly executed by BKP;

(f)                A counterpart original of the Assignment of Leases (as
defined below), duly executed by BKP;

(g)               Except as otherwise provided by Section 10.10, a counterpart
original of the Assignment of Ground Lease (as defined below), duly executed by
BKP;

(h)               A certificate executed by BKP at Closing, dated as of the
Scheduled Closing Date, stating that the representations and warranties
contained in Section 8.2 are true and correct in all material respects as to BKP
as of the Closing Date (with appropriate modifications to reflect any changes
therein);

(i)                 If the Power Plant Closing precedes the Closing, a Power
Plant Purchaser Guaranty executed by BKP or a BKP Affiliate, evidence
satisfactory to Contributor that BKP or such BKP’s Affiliate possesses Tangible
Net Worth in excess of Twenty-Five Million Dollars, and counterpart originals of
the Power Plant Bill of Sale and the Power Plant Assignment of GSA, each duly
executed by BKP or its Affiliate acquiring the Power Plant;


-42-

--------------------------------------------------------------------------------

 

 

(j)                 If the Power Plant Closing does not precede the Closing,
counterpart originals of the Power Plant Assignment of Loan Documents, the Power
Plant Assignment of Membership Interests and the Power Plant Assignment of ESA
and License Agreement, each duly executed by BKP or its Affiliate acquiring the
Power Plant;

(k)               If required by Section 10.10, a counterpart original of the
Assignment of Ground Lessee Membership Interests, duly executed by BKP; and

(l)                 Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transaction which is the subject
of this Agreement.

Section 10.3        Contributor’s Closing Obligations.  On or before the
Scheduled Closing Date, Contributor will deliver the following items to Escrow
Agent, except as provided below:

(a)                A bargain and sale deed in the form attached hereto as
Exhibit 10.3(a) (the “Deed”), duly executed and acknowledged by Alexander’s
Kings Plaza, LLC and Kings Parking, LLC, conveying to BKP the Real Property and
Improvements subject only to the Permitted Exceptions, together with all ACRIS
forms required for the recording of the Deed and the payment of all transfer
taxes to the extent Contributor is required to pay them hereunder;

(b)               A blanket assignment and bill of sale in the form attached
hereto as Exhibit 10.3(b) (the “Bill of Sale”), duly executed by Contributor;

(c)                A counterpart original of the Registration Rights Agreement;

(d)               A counterpart original of an assignment and assumption of
Contributor’s interest in the Intangible Property and Licenses and Permits, in
the form attached hereto as Exhibit 10.3(d) (the “Assignment”), duly executed by
or on behalf of Contributor, and such other documentation as BKP may reasonably
require to transfer registered intellectual property and internet sites included
in the Intangible Property;

(e)                A counterpart original of an assignment and assumption of the
Operating Agreement, in recordable form, duly executed and acknowledged by
Contributor (the “Assignment of Operating Agreement”); 

(f)                A certificate in the form attached hereto as Exhibit 10.3(f)
(“Certificate as to Non-Foreign Status”) certifying that Contributor is not a
“foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;

(g)               An assignment of the Leases, security deposits, and prepaid
rents by way of an assignment and assumption agreement, in the form attached
hereto as Exhibit 10.3(g) (the “Assignment of Leases”), duly executed by
Contributor;

(h)               The appropriate documentation to effect any L/C Transfer;

(i)                 Appropriate notice of the transaction to the counterparty to
the Operating Agreement and, unless Contributor is contributing the membership
interests in the ground lessee pursuant to section 10.10, the ground lessor
under the Ground Lease;


-43-

--------------------------------------------------------------------------------

 

 

(j)                 If the Power Plant Closing has not occurred as of the
Scheduled Closing Date, a Power Plant Indemnity in form to be agreed by the
parties, duly executed by Guarantor;

(k)               To the extent in Contributor’s possession, all original
Leases, Licenses and Permits and Assumed Contracts affecting the Real Property
and Improvements (or copies where originals are not available), all of which
shall be delivered by turnover to BKP’s agents at the Property at the time of
the Closing and need not be delivered to Escrow Agent;

(l)                 A current rent roll for the Property in the form of the Rent
Roll certified by Contributor as being true and correct in all material
respects;

(m)             A notice to each of the Tenants under the Leases regarding the
transfer of the Property in the form attached hereto as Exhibit 10.3(m);

(n)               Except as otherwise provided by Section 10.10, an assignment
of the Ground Lease and any security deposits and prepaid rents thereunder by
way of an assignment and assumption agreement, in the form attached hereto as
Exhibit 10.3(n) (the “Assignment of Ground Lease”), duly executed by
Contributor, together with the duly executed and acknowledged consent of the
ground lessor, to the extent required under the terms of the Ground Lease;

(o)               A Contributor’s title affidavit in the form attached hereto as
Exhibit 10.3(o), subject to such changes as may reasonably be requested by BKP
to satisfy the requirements of Title Company and as do not increase
Contributor’s obligations or liabilities from its obligations and liabilities
under this Agreement;

(p)               A closing statement reflecting all credits, prorations,
apportionments and adjustments contemplated hereunder (the “Closing Statement”),
it being agreed that Contributor shall use commercially reasonable efforts to
send a draft of the same to BKP for its review not less than ten (10) days prior
to the Scheduled Closing Date, and Contributor shall be obligated to send such
draft to BKP not less than five (5) Business Days prior to the Scheduled Closing
Date (and if Contributor delivers such draft later than such time the Scheduled
Closing Date shall be extended by a corresponding period not to exceed five (5)
Business Days;

(q)               Books and records at the Property held by or for the account
of Contributor and the leasing and management files held by Contributor or its
managing agent, including without limitation, plans and specifications, as
available, all of which shall be delivered by turnover to BKP’s agents at the
Property at the time of the Closing and need not be delivered to the location of
the Closing;

(r)                 Copies of good standing certificates, certified resolutions,
incumbency certificates and/or consents for Contributor authorizing the
transactions and the signatories to the closing documents, on behalf of
Contributor;

(s)                To the extent not previously delivered, the Tenant Estoppel
Certificates, Operating Agreement Estoppel Certificate, the documents required
by either Section 9.1(e)(i) or Section 9.1(e)(ii) and/or, if applicable, the
Contributor’s Affidavit;


-44-

--------------------------------------------------------------------------------

 

 

(t)                 All keys and/or pass-cards to all entrance doors and
security and access codes to the Improvements, all passwords and passcodes to
computer hardware and software, and keys to all vehicles, all of which shall be
delivered by turnover to BKP’s agents at the Property at the time of the Closing
and need not be delivered to the location of the Closing;

(u)               If the Power Plant Closing precedes the Closing, satisfactory
evidence of termination of the Power Plant Loan Documents, and counterpart
originals of the Power Plant Bill of Sale and the Power Plant Assignment of GSA
executed by Power Plant JV;

(v)               If required by Section 10.10, a counterpart original of the
Assignment of Ground Lessee Membership Interests, duly executed by Alexander’s,
Inc.; and

(w)             If the Power Plant Closing does not precede the Closing,
counterpart originals of the Power Plant Allonge and the Power Plant Assignment
of Loan Documents executed by Power Plant Lender, a counterpart original of the
Power Plant Assignment of Membership Interests executed by AOB II, and a
counterpart original of the Power Plant Assignment of ESA and License Agreement
executed by AOB.

Section 10.4        Prorations and Credits. Except as expressly provided herein,
the purpose and intent as to the provisions of prorations and apportionments set
forth in this Section and elsewhere in this Agreement is that Contributor shall
bear all expenses of ownership and operation of the Property and shall receive
all income therefrom through midnight at the end of the day preceding the
Closing (the “Proration Time”) and BKP shall bear all such expenses and receive
all such income thereafter. All prorations and payments to be made at Closing
under this Section shall be made on the basis of a written statement or
statements delivered to BKP by Contributor and approved by BKP. Contributor and
BKP agree to adjust, without limitation, the following items (collectively, the
“Proration Items”): 

(a)                Base or minimum rent and additional rent (which term, as used
in this Agreement, includes, without limitation, operating expenses and common
area maintenance charges, insurance, utilities, real estate tax and other
assessment reimbursements, and parking fees) in connection with the Leases and
normally prorated operating expenses as of the date of Closing shall be prorated
as provided in this Agreement as of the Proration Time and be adjusted against
the Cash Consideration due at the Closing.

(b)               Percentage rent (i.e., that portion of the rent payable by any
Tenants under the Leases which is a percentage of the amount of sales or of the
dollar amount of sales) paid under any Leases shall be prorated with respect to
the calendar year (or the applicable lease year, if used in the Lease instead of
a calendar year) in which the Closing occurs on a per diem basis based upon the
percentage rent paid by any Tenants for such period. Any reduction in the amount
of percentage rent paid by any Tenants for such period as a result of any
deductions or offsets claimed by such Tenants shall be allocated against
Contributor’s or BKP’s distribution of percentage rent, as applicable, based on
whether the claim giving rise to the deduction(s) or offset(s) claimed by any
such Tenant accrued prior to the Closing Date (in which case the allocation is
against Contributor’s share of the distribution) or accrued on or after the
Closing Date (in which case the allocation is against BKP’s share of the
distribution).  After Closing, upon any Tenant’s payment to BKP of the
percentage rent due for such period, BKP agrees to


-45-

--------------------------------------------------------------------------------

 

 

immediately pay to Contributor Contributor’s proportionate share of the
percentage rent, and upon any Tenant’s payment to Contributor of the percentage
rent due for such period, Contributor agrees to immediately pay to BKP BKP’s
proportionate share of the percentage rent.

(c)                Real estate taxes and personal property taxes on the Property
shall be prorated based upon the payment period (i.e., calendar or other tax
fiscal year) to which same are attributable, with maximum then-permitted
discount taken, regardless of whether or not any such taxes are then due and
payable or are a lien. Contributor shall pay at or prior to Closing (or BKP
shall receive credit for) any unpaid taxes attributable to periods prior to the
date of Closing (whether or not then due and payable or a lien as aforesaid).
Contributor shall receive credit for any previously paid or prepaid taxes
attributable to periods from and after the date of Closing. In the event that as
of the date Closing occurs the actual tax bills for the tax year or years in
question are not available and the amount of taxes to be prorated as aforesaid
cannot be ascertained, then rates, millages and assessed valuation of the
previous year, with known changes and taking into account all applicable
discounts for early payment, shall be used for purposes of the proration at
Closing. If the proration at Closing is based on the taxes for the previous year
as described above, the parties agree to re-prorate the applicable real estate
taxes and personal property taxes for the year of Closing based on the actual
real estate taxes and personal property taxes (with maximum discount) once the
bills are available.

(d)               Certified liens levied by any Authority against the Property
as of the Closing Date shall be paid by Contributor. Pending liens as of the
Closing Date shall be assumed by BKP; provided, however, that if the improvement
for which any such pending lien was levied was substantially completed as of the
Closing Date, such pending lien shall be treated as a certified lien and paid by
Contributor. Notwithstanding the foregoing, if any assessment or lien is payable
under the real estate tax bill(s) for the Property on an installment payment
basis, the parties agree that Contributor shall be responsible for payment of
those installments which accrue prior to the year of Closing, BKP shall be
responsible for payment of those installments which accrue subsequent to the
year of Closing, and the parties shall prorate the installment which is due for
the year of the Closing.  As used herein, a “certified” lien is a lien which has
been certified, confirmed or ratified pursuant to the statute, special act,
ordinance, or resolution creating same and for which the exact amount of same
has been determined, and a “pending” lien is a lien which has been created or
authorized by an enabling resolution adopted by the appropriate governmental
entity, causing said lien to attach to and become an encumbrance upon the
subject Real Property but for which there has been no determination of the final
amount of same.

(e)                Contributor shall be responsible for the payment of all sales
taxes collected by Contributor under the Leases or with respect to the Property,
or required to have been so collected, for the time period until the Proration
Time.

(f)                If any of the foregoing prorations cannot be definitely
calculated accurately on the date of Closing, then they shall be estimated at
the Closing and definitely calculated as soon after the date of Closing as
feasible.  As soon as the necessary information is available, but in any event
within sixty (60) days after the date of Closing, the parties shall conduct a
post-Closing review to determine the accuracy of all prorations made to the Cash
Consideration (the “Post Closing Review”).  Either party owing the other party a
sum of money


-46-

--------------------------------------------------------------------------------

 

 

based on such subsequent proration(s) or the Post-Closing Review shall promptly
pay such sum to the other party.  Each party agrees to cooperate with the other
to determine such post-Closing adjustments and shall make its appropriate
personnel available to assist in making such adjustments; provided that the
period during which the parties shall make adjustments as set forth in this
Agreement shall terminate one (1) calendar year after the Closing Date.

(g)               Amounts payable under the Assumed Contracts shall be prorated
as of the Proration Time. All amounts due under the Assumed Contracts for the
period of time prior to the Closing Date shall be paid by Contributor.  All
amounts due under the Contracts (other than the Assumed Contracts, which shall
be governed by the above terms of this subsection (g))  shall be paid by
Contributor, regardless whether the same relate to the period prior to the
Closing Date or thereafter.

(h)               Fees paid for the Licenses and Permits shall be prorated as of
the Proration Time.

(i)                 At Closing, BKP shall pay to Contributor, in cash, the
amount of any TI Expenditures and Leasing Expenditures, if any, to the extent
payable by BKP pursuant to Section 7.3, and Contributor shall pay to BKP or to
the applicable vendors, upon reasonable evidence thereof, all unpaid TI
Expenditures and Leasing Expenditures not payable by BKP.

(j)                 Contributor shall be responsible for all utility bills for
the period ending on the last day prior to the Closing. BKP shall be responsible
for all utility bills commencing on the Closing Date. BKP and Contributor shall
prorate all bills for the period in which the Closing occurs, outside of the
Closing Statement. In connection with such proration, it shall be presumed that
utility charges were uniformly incurred during the billing period.

(k)               BKP will receive at Closing a credit against the Cash
Consideration equal to all security deposits held or required to be held by
Contributor under the Leases to the extent not previously applied by Contributor
as provided in the applicable Lease.  To the extent that any Security Deposit
consists of a letter of credit (an “L/C”) then, at Closing, Contributor will
assign its rights under any such L/C to BKP, and at the Closing, Contributor
shall request that the applicable Tenant, at the Tenant’s sole cost, have such
L/C bear the name of BKP as the beneficiary thereunder subsequent to the Closing
(either pursuant to a transfer of such L/C which satisfies the issuing bank’s
transfer requirement, or by obtaining an amendment to the L/C naming BKP as the
beneficiary thereunder and, in the case of the foregoing, in form and substance
reasonably satisfactory to BKP) (each, an “L/C Transfer”).  If any of such L/Cs
are not assigned or assignable as of the Closing Date, then Contributor, at
Contributor’s sole expense, promptly after the Closing, shall with due diligence
(without resorting to litigation) attempt to cause the issuers of such L/Cs to
reissue such L/Cs in favor of BKP.  If at any time prior to the date when any
such L/C is reissued, but after the Closing Date, BKP has the right in
accordance with the applicable Lease to collect the proceeds of any such L/C and
desires to do so, then Contributor, promptly after receipt of BKP’s written
request, shall present such L/C for payment and promptly deliver the proceeds
thereof to BKP. If Contributor presents such L/C for payment, as aforesaid, then
BKP shall indemnify Contributor, and hold Contributor harmless, from and against
any and all losses, damages, costs, liabilities or expenses (including
reasonable attorneys’ fees and disbursements) which Contributor incurs as a
result of presenting such L/C for payment. 


-47-

--------------------------------------------------------------------------------

 

 

At Closing, Contributor shall deliver to BKP the originals of all L/Cs (and any
amendments or modifications thereof) whether or not an L/C Transfer has been
consummated with respect to such L/C, actually held by Contributor.

(l)                 Contributor will use commercially reasonable efforts to
assign to BKP at Closing or cause to be reissued for BKP’s benefit, all bonds of
Tenants related to mechanic’s liens, except to the extent the same are
automatically transferred to an acquirer of the Property in accordance with
their terms.

(m)             Accrued and unpaid salaries, wages, bonuses, unused sick time,
unused vacation time, employee benefit fund contributions, and other benefits
for the Specified Employees BKP is required to employ pursuant to Article XVIII
hereof shall be prorated as of the Closing Date.

(n)                 Contributor shall indemnify BKP against and hold BKP
harmless from all claims, losses, costs, liabilities and expenses, including
attorneys’ and experts’ fees and expenses to the extent arising from or
attributable to the matters for which Contributor is liable pursuant to this
Section 10.4.  BKP shall indemnify Contributor against and hold Contributor
harmless from all claims, losses, costs, liabilities and expenses, including
attorneys’ and experts’ fees and expenses to the extent arising from or
attributable to the matters for which BKP is liable pursuant to this Section
10.4.  The terms and provisions of this Section 10.4 shall survive the Closing.

Section 10.5        Method of Rent Adjustment.  Base or minimum rent and
additional rent (which term, as used in this Agreement, includes, without
limitation, operating expenses and common area maintenance charges, insurance,
utilities, real estate tax and other assessment reimbursements, and parking
fees) in connection with the Leases, which is due and paid to Contributor for
the month in which the Closing occurs, shall be prorated as of Closing;
provided, however, that base or minimum rent and additional rent which is due
and payable to Contributor by any Tenant but uncollected (“Rent Arrears”) as of
Closing, shall not be adjusted, but shall be treated as provided for in this
Section. Notwithstanding anything to the contrary contained in this Section, BKP
shall neither be required to collect any Rent Arrears on behalf of Contributor
nor obligated to bring suit to collect Rent Arrears; provided, however, that if
either party actually receives any Rent Arrears payable to the other party
pursuant to this Section, the receiving party shall promptly remit the same to
the other, and each party agrees to keep the other fully informed with respect
to the status of any such Rent Arrears collected by such party. With regard to
any Tenant which owes Rent Arrears as of the Closing, rents subsequently
received from such Tenant shall be applied in the following priority regardless
whether received by Contributor or BKP and regardless of any designation by any
Tenant of the rental period applicable to any such payment: (a) first, to any
rent due and payable in respect of the calendar month of the Closing, (b)
second, in reduction of any Rent Arrears arising from any months subsequent to
the calendar month in which the Closing occurs, (c) third, in reduction of any
Rent Arrears arising from any months prior to the calendar month in which the
Closing occurs, and (f) thereafter, any balance to BKP.  Contributor shall not
have the right to sue or otherwise attempt to collect the same from any such
Tenant after the Closing unless the Tenant is no longer a lessee at the
Property; provided, however, that Contributor shall have the right to seek
collection, without filing a lawsuit, of any Rent Arrears owing to Contributor
from any Tenant after Closing.  The parties’ obligations under this Section
shall survive the Closing and shall bind their successors in interest.
If a party to this Agreement receives any rent or additional rent which pursuant
to the terms of this Agreement belongs to the other party to this Agreement, the
party receiving such rent or additional rent shall promptly remit the amount due
from such rent or additional rent to the other party (subject to clearance of
any checks).

-48-

--------------------------------------------------------------------------------

 

 

Notwithstanding the terms above, common area maintenance expenses and charges
for the year of Closing shall be prorated as set forth below in this Section
(except that, for the avoidance of doubt, fixed common area maintenance expenses
and charges shall be prorated pursuant to Section 10.4(a) and the first
paragraph of this Section 10.5 rather than pursuant to this second paragraph of
this Section 10.5). Contributor shall be responsible for all common area
maintenance expenses and charges incurred prior to Closing, and BKP shall be
responsible for the same subsequent to Closing. All common area maintenance
expense payments made by each Tenant and such charges paid under its Lease for
the entire lease year during which the Closing occurs, including end-of-year
adjustments, if any, shall be prorated between Contributor and BKP in the
following manner: Not later than sixty (60) days after Closing, Contributor
shall deliver to BKP, with regard to each Tenant required to pay common area
maintenance expenses and charges (“CAM Charges”) under its Lease, a detailed
computation showing all CAM Charge expenses incurred by Contributor for the
period from January of the year of Closing through the Closing Date, any CAM
escrow held by Contributor relating to such Tenant, and, as applicable, either
(i) a bill for the Tenant’s prorata share of CAM Charges (i.e., for CAM charges
through the Closing Date net of any such CAM escrow held by Contributor),
together with all invoices and other evidence documenting such CAM Charges in
detail required by such Tenant’s Lease, or (ii) a statement setting forth any
amounts owed to the Tenant for such period with a payment equal to such amount
to be provided by Contributor to BKP not later than thirty (30) days thereafter
(the “Overpayment Amount”). BKP shall, on or before March 31 of the year
immediately following the Closing, incorporate any bills delivered by
Contributor into a single post-closing (as and when appropriate for annual
reconciliation or other billing of CAM charges for any Tenant) bill for CAM
Charges to such Tenant, in which event such single bill, if, as and when paid,
shall be apportioned between Contributor and BKP based on the ratio of pre- and
post-Closing CAM expenses (taking into account any CAM escrows retained by
Contributor at Closing). Upon BKP’s receipt of any Overpayment Amount from
Contributor, BKP shall promptly turn over the same to the Tenant(s) entitled to
such Overpayment Amount.   If such March 31 reconciliation determines that
Contributor has received or been credited for more CAM Charges than it is
entitled to pursuant to this Agreement, Contributor shall promptly refund the
overage to BKP.  Guarantor agrees that it shall, jointly and severally,
guarantee and be personally liable and responsible for the obligations and
liabilities of Contributor with respect to liability incurred pursuant to this
Section 10.5. 

After the Closing, Contributor shall indemnify BKP against and hold BKP harmless
from all claims arising under the Leases during the twelve (12) months prior to
the date of the Closing, and BKP shall indemnify Contributor against and hold
Contributor harmless from all claims arising under the Leases on and after the
date of the Closing.

            The provisions of this Section 10.5 shall survive the Closing. 

Section 10.6        Insurance.  Contributor shall terminate its policies of
insurance on the date of Closing and BKP shall be responsible for obtaining its
own insurance thereafter. 


-49-

--------------------------------------------------------------------------------

 

 

Consequently, there shall be no proration with respect to insurance.  Prior to
Closing, Contributor shall maintain in full force and effect all insurance
policies with at least the amounts and coverages listed in Exhibit 10.6. 

Section 10.7        Utility Service Deposits.  Contributor shall be entitled to
the return of all deposit(s) posted by it with any utility company, and shall
notify each utility company serving the Property to terminate Contributor’s
account, effective at noon on the date of Closing. BKP shall obtain and maintain
service from and after Closing from the applicable utility providers through a
new account or accounts in the name of BKP.

Section 10.8        Costs of Title Company and Closing Costs.  Costs of the
Title Company and other closing costs incurred in connection with the Closing
will be allocated as follows:

(a)                Contributor shall pay (i) Contributor’s attorney’s fees; (ii)
any brokerage fees due the Broker in accordance with the terms of this
Agreement; (iii) the cost to record any releases, discharges, corrective or
curative instruments as provided in this Agreement; (iv) all state and local
transfer taxes associated with the transfer of the Real Property in excess of
the amount required to be paid by BKP pursuant to Section 10.8(b) below; and (v)
any sales or use taxes related to the transfer of the Personal Property. 
Without limiting the generality of the foregoing, Contributor and Guarantor 
shall jointly and severally indemnify, defend and hold harmless BKP from and
against any claims, penalties, losses or expenses for state and local real
property transfer taxes which may be due as a result of the transactions
contemplated by this Agreement, which obligation shall survive the Closing.  

(b)               BKP shall pay (i) all title insurance changes and premiums,
including, without limitation, the costs to prepare the Title Commitment and the
premiums for the Title Policy (including all costs of any additional coverage
under the Title Policy or endorsements to the Title Policy that are desired by
BKP); (ii) all premiums and other costs for any mortgagee policy of title
insurance for its financing, if any (including but not limited to any
endorsements or deletions); (iii) BKP’s attorney’s fees; (iv) all escrow fees,
if any, (v) the cost of recording the Deed to the Property; (vi) state and local
transfer taxes associated with the transfer of the Real Property, but not in any
event to exceed $5,000,000; (vii) the cost of the Survey; and (viii) any other
expense(s) incurred by BKP or its representative(s) in inspecting or evaluating
the Property, including, without limitation, BKP’s inspecting architect and
engineer.

(c)                Any other costs and expenses of the Closing not provided for
in this Section 10.8 shall be allocated between BKP and Contributor in
accordance with the custom in New York, New York.

Section 10.9        Power Plant.     

(a)                BKP and Contributor acknowledge and agree that (i) Kings
Plaza JV, LLC, a Delaware limited liability company (“Power Plant JV”), owns and
operates certain energy-generating facilities located at the Property, as more
fully described on Exhibit 10.9(a) attached hereto (collectively, the “Power
Plant”); (ii) DG Kings Plaza II, LLC (“Power Plant Seller”) owns a seventy-five
percent (75%) membership interest in Power Plant JV and Alexander’s of Brooklyn
II, LLC (“AOB II”), an affiliate of Contributor, owns a twenty-five


-50-

--------------------------------------------------------------------------------

 

 

percent (25%) membership interest in Power Plant JV, (iii) pursuant to that
certain Purchase and Sale Agreement (the “Power Plant PSA”), dated as of August
30, 2012, by and between Power Plant Seller and Kings Plaza TEP LLC (“Power
Plant Purchaser”), an affiliate of Contributor, Power Plant Purchaser has agreed
to buy from Power Plant Seller, and Power Plant Seller has agreed to sell to
Power Plant Purchaser, Power Plant Seller’s seventy-five percent (75%)
membership interest in Power Plant JV, and (iv) pursuant to that certain Loan
Agreement, dated as of April 15, 2005, Kings Plaza Lender, LLC (“Power Plant
Lender”), an affiliate of Contributor, has made a loan to Power Plant JV in the
original maximum principal amount of $15,000,000, of which $11,618,646 is
outstanding as of October 1, 2012 (the “Power Plant Loan”). 

(b)               In the event that the closing of the purchase and sale
transaction pursuant to the Power Plant PSA (the “Power Plant Closing”) precedes
the Closing, then at the Closing, (i) Contributor shall cause AOB II and Power
Plant Purchaser to, and AOB II and Power Plant Purchaser shall, cause Power
Plant JV to execute a bill of sale in the form attached hereto as Exhibit
10.9(b)(i) (the “Power Plant Bill of Sale”) transferring the Power Plant to BKP
or its designated Affiliate, (ii) Contributor shall cause Alexander’s of
Brooklyn, Inc. (“AOB”) and Power Plant JV to, and AOB and Power Plant JV shall,
terminate the Energy Services Agreement, dated as of April 15, 2005, by and
between AOB and Power Plant JV, and the Agreement for Building Operations
Services, not dated, (iii) Contributor shall cause AOB II and Power Plant
Purchaser to, and AOB II and Power Plant Purchaser shall, execute an assignment
of its interest in that certain General Services Agreement by and between Power
Plant Seller and Power Plant JV in the form attached hereto as Exhibit
10.9(b)(iii) (the “Power Plant Assignment of GSA”), (iv) BKP or a BKP’s
Affiliate shall execute a Guaranty Agreement in the form attached hereto as
Exhibit 10.9(b)(iv) (the “Power Plant Purchaser Guaranty”) and shall deliver to
Contributor evidence that BKP or such BKP’s Affiliate possesses Tangible Net
Worth in excess of Twenty-Five Million Dollars ($25,000,000), and (v)
Contributor shall cause AOB to, and Contributor and AOB shall, terminate the
Amended and Restated License Agreement, dated as of April 15, 2005, by and
between Alexander’s Kings Plaza, LLC and AOB.

(c)                In the event that the Power Plant Closing has not occurred at
the time of the Closing, at the Closing, (i) Contributor shall cause Power Plant
Lender to, and Power Plant Lender shall, execute an endorsement in the form of
the allonge attached hereto as Exhibit 10.9(c)(i)(A) (the “Power Plant Allonge”)
and an assignment and assumption of loan documents in the form attached hereto
as Exhibit 10.9(c)(i)(B) (the “Power Plant Assignment of Loan Documents”),
transferring the Power Plant Loan to BKP or its designated Affiliate, (ii)
Contributor shall cause AOB II to, and AOB II shall, execute an assignment of
membership interests in the form attached hereto as Exhibit 10.9(c)(ii) (the
“Power Plant Assignment of Membership Interests”), assigning its membership
interests in Power Plant JV to BKP or its designated Affiliate, (iii)
Contributor shall cause AOB to, and AOB shall, execute an assignment of its
interest in that certain Energy Services Agreement and that certain Power Plant
License Agreement to BKP or its designee in the form attached hereto as Exhibit
10.9(c)(iii) (the “Power Plant Assignment of ESA and License Agreement”), and
(iv) the Cash Consideration payable by BKP at the Closing shall be reduced by
the Make-Whole Amount.

(d)               If the Power Plant Closing has not occurred as of the then
Scheduled Closing Date, Contributor shall have the right, by written notice to
BKP delivered not less than


-51-

--------------------------------------------------------------------------------

 

 

three (3) Business Days prior to the then Scheduled Closing Date, to postpone
the Closing on one or more occasions by a period not to exceed forty-five (45)
days in the aggregate.

(e)                The parties acknowledge that Generator #5 in the Power Plant
requires repair or replacement, and that such repair or replacement may not be
completed before the Closing.  Contributor shall, at its election, (i) repair
such Generator #5 at its cost, including obtaining and operating equipment as
necessary to ensure backup power capacity while such repair is underway, (ii)
replace Generator #5 at its cost, including obtaining and operating equipment as
necessary to ensure backup power capacity while such replacement is underway, or
(iii) pay BKP Five Hundred Thousand Dollars ($500,000), which payment shall
release Contributor from any further obligation to repair or replace Generator
#5.  This obligation shall survive the Closing.

Section 10.10    Ground Lease.  If Contributor cannot obtain the consent of the
ground lessor under the Ground Lease to assign the Ground Lease to BKP prior to
the Scheduled Closing Date, Contributor shall cause Alexander’s, Inc. to assign
one hundred percent (100%) of the membership interests in Alexander’s of Kings,
LLC to BKP.  In the event that Contributor so elects, (i) neither Contributor
nor BKP shall be required to deliver a counterpart original of the Assignment of
Ground Lease at Closing, (ii) each of Alexander’s, Inc. and BKP shall deliver at
closing a counterpart original of an assignment and assumption agreement with
respect to such membership interests in the form attached hereto as Exhibit
10.10 (the “Assignment of Ground Lessee Membership Interests”) and (iii)
Contributor shall indemnify, defend and hold harmless BKP from and against any
claims, liabilities, losses or expenses arising from liabilities incurred by
Alexander’s of Kings, LLC at any time prior to the Closing, which obligation
shall survive the Closing.

ARTICLE XI
CONDEMNATION AND CASUALTY

Section 11.1        Casualty.  If, prior to the Closing Date, all or any portion
of the Real Property and Improvements is destroyed or damaged by fire or other
casualty, Contributor will not be obligated to repair any damage or destruction
to the Real Property and Improvements, but (x) Contributor will assign at
Closing and turn over to BKP the insurance proceeds net of the following
(collectively, the “Collection Costs”) (i) the costs (including reasonable
attorneys’ fees) incurred by Contributor in connection with the settlement of
any insurance claim with respect to such casualty, (ii) the proceeds of any
rental loss, business interruption or similar insurance that are allocable to
the period prior to the Closing Date, and (iii) the reasonable out-of-pocket
costs incurred by Contributor in stabilizing and/or restoring the Property
following such casualty (or if such have not been awarded, all of its right,
title and interest therein) payable with respect to such fire or other casualty
and (y) the parties will proceed to the Closing pursuant to the terms hereof
without abatement of the Consideration, except that BKP will receive a credit
for any proceeds received by Contributor and a credit for any uninsured amount
or insurance deductible that is actually deducted from the proceeds made
available to BKP (collectively, the “Deductible”).  Notwithstanding the
foregoing, in the event that the casualty causes damage, the cost of which to
repair shall equal or exceed $20,000,000 or the casualty is of such a nature as
to entitle an Anchor Tenant or any other Tenants occupying more than twenty-five
percent (25%) of the rentable square feet in the aggregate to terminate its
Lease pursuant to the terms thereof,


-52-

--------------------------------------------------------------------------------

 

 

BKP, at its election may (i) terminate this Agreement and receive the return of
its Earnest Money Deposit, whereupon, the parties shall be relieved of all
obligations hereunder, except with respect to the Termination Surviving
Obligations; or (ii) proceed with the Closing, and Contributor will assign at
Closing and turn over to BKP the insurance proceeds net of the Collection Costs
(or if such have not been awarded, all of its right, title and interest therein)
payable with respect to such fire or other casualty, and BKP shall receive a
credit for any proceeds received by Contributor and any Deductible that is
actually deducted from the proceeds made available to BKP. 

Section 11.2    Condemnation of Property.  If, prior to the Closing Date, (a)
all of the Property is condemned or sold in lieu of condemnation, or if such a
condemnation is commenced (it being agreed for all provisions of this Section
11.2, that Contributor shall not agree to a sale in lieu of condemnation except
with the prior consent of BKP, which consent shall not be unreasonably withheld
or delayed) or (b) a portion of the Property having a value in excess of
$20,000,000 is condemned or sold in lieu of condemnation or in the event any
condemnation below such threshold (i) prevents or materially limits access to
the Property, or (ii) is of such a nature or extent as to entitle an Anchor
Tenant or any other Tenants occupying more than twenty-five percent (25%) of the
rentable square feet in the aggregate to terminate its or their Leases pursuant
to the terms thereof, or (iii) causes material non-compliance with any
Governmental Regulation of any Authority having jurisdiction over the Property
or Improvements or any portion thereof, or (iv) otherwise has comparably adverse
effect on the Property, BKP will have the option, to be exercised within thirty
(30) days after receipt of notice of such condemnation or sale, to terminate
BKP’s obligations under this Agreement or to elect to have this Agreement remain
in full force and effect.  In the event that either (x) there shall occur a
condemnation or sale in lieu thereof in respect of a portion the Property that
is not described in the first sentence of this Section 11.2 or (y) there shall
occur a condemnation or sale or lien thereof in respect of the Property that is
described in the first sentence of this Section 11.2 or such a condemnation
shall be commenced but BKP does not terminate this Agreement as provided in this
Section 11.2, Contributor will assign to BKP any and all claims for the proceeds
of such condemnation or sale to the extent the same are applicable to the
Property, and BKP will take title to the Property with the assignment of such
proceeds and subject to such condemnation and without reduction of the
Consideration except for a credit for any award received by Contributor.  Should
BKP elect to terminate BKP’s obligations under this Agreement under the
provisions of this Section 11.2, the Earnest Money Deposit will be returned to
BKP and neither Contributor nor BKP will have any further obligation under this
Agreement, except for the Termination Surviving Obligations.

ARTICLE XII
CONFIDENTIALITY/PRESS RELEASES

Section 12.1        Confidentiality.  Except as expressly provided in this
Agreement and except with respect to matters in the public domain or which are
otherwise lawfully available to sophisticated real estate investors, (i) BKP
further acknowledges and agrees that, unless and until the Closing occurs, all
information obtained by BKP from Contributor in connection with the Property
will not be disclosed by BKP to any third persons (except Permitted Outside
Parties as provided in Section 5.2(b)) without the prior written consent of
Contributor, not to be unreasonably withheld, conditioned or delayed, and (ii)
Contributor further acknowledges and


-53-

--------------------------------------------------------------------------------

 

 

agrees that from and after the Closing such confidential information related to
the Property will not be disclosed by Contributor to any third persons without
the prior written consent of BKP, not to be unreasonably withheld, conditioned
or delayed.  Nothing contained in this Article XII will preclude or limit either
party to this Agreement from making disclosures with respect to any information
otherwise deemed confidential under this Article XII (a) pursuant to litigation
or in response to lawful process or subpoena or other valid or enforceable order
of a court of competent jurisdiction, (b) if required by rule or regulation of
the Securities and Exchange Commission or the New York Stock Exchange, including
without limitation in any filings required by any Authorities (it being
acknowledged and agreed that Contributor or its Affiliate shall have the right
to publicly file this Agreement with the Securities and Exchange Commission if
required in the judgment of Contributor’s outside counsel), (c) if such
information was obtained from sources other than the other party or its agents
and not, to such party’s actual knowledge after reasonable inquiry, in violation
of a confidentiality agreement, (d) in connection with the enforcement of this
Agreement, (e) in connection with such party’s regular and customary financial
reporting, or (f) pursuant to a press release related to the purchase and sale
of the Property, provided that the issuing party shall obtain the approval (not
to be unreasonably withheld, conditioned or delayed) of the other party prior to
the issuance of any press release.  In determining whether a disclosure
contemplated in the preceding sentence is required by law or by rule or
regulation of the Securities and Exchange Commission or the New York Stock
Exchange, the disclosing party is entitled to rely upon the written advice of
counsel given in good faith.   The provisions of this Article XII will survive
the termination of this Agreement and are in addition to any separate
confidentiality agreement executed by the parties or their Affiliates.

ARTICLE XIII
REMEDIES 

Section 13.1        Default by Contributor.  In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any default of Contributor, and Contributor’s failure to close was not caused by
BKP’s default under this Agreement, BKP may, as BKP’s sole and exclusive remedy,
elect either of the following: (a) by notice to Contributor at any time but in
no event later than thirty (30) days following the Scheduled Closing Date to
terminate this Agreement, in which event BKP will receive from the Escrow Agent
the Earnest Money Deposit, and Contributor shall reimburse BKP for its legal and
due diligence costs and expenses incurred in connection with the Property and
this Agreement, not to exceed $700,000, whereupon Contributor and BKP will have
no further rights or obligations under this Agreement, except with respect to
the Termination Surviving Obligations, or (b) at any time but in no event later
than sixty (60) days following the Scheduled Closing Date, to file suit to seek
to enforce specific performance of Contributor’s obligation under this
Agreement.  Except for claims arising under Closing Surviving Obligations and as
otherwise set forth herein, BKP expressly waives its rights to seek damages in
the event of Contributor’s default hereunder.  BKP shall be deemed to have
elected to terminate this Agreement and receive back the Earnest Money Deposit
if BKP fails to file suit for specific performance against Contributor in a
court having jurisdiction in the county and state in which the Property is
located on or before sixty (60) days following the Scheduled Closing Date. 
Notwithstanding the foregoing, nothing contained in this Section 13.1 or in any
other provision of this Agreement (excluding Section 8.4) will limit BKP’s
remedies at law, in equity or as herein provided in pursuing remedies of (i) a
willful or


-54-

--------------------------------------------------------------------------------

 

 

intentional breach by Contributor of its obligations hereunder in the event the
remedy of specific performance is not available to BKP by reason of such
Contributor’s breach by conveying the Property to a third party in breach of the
terms of this Agreement, or by Contributor executing a new mortgage encumbering
the Property which is not released at or before the Closing, or by Contributor
creating some other impediment that would preclude Contributor from being able
to convey the Property in accordance with the terms of this Agreement, (ii)
fraud by Contributor, or (iii) any breach by Contributor of any of the
Termination Surviving Obligations or Closing Surviving Obligations.

Section 13.2    Default by BKP.  In the event the Closing and the consummation
of the transactions contemplated herein do not occur as provided herein by
reason of any default of BKP, and BKP’s failure to close was not caused by
Contributor’s default under this Agreement or the failure of BKP’s conditions
precedent set forth in Section 9.1, BKP and Contributor agree it would be
impractical and extremely difficult to fix the damages which Contributor may
suffer.  BKP and Contributor hereby agree that (a) an amount equal to the
Earnest Money Deposit, is a reasonable estimate of the total net detriment
Contributor would suffer in the event BKP defaults and fails to close the
transaction contemplated by this Agreement, and (b) such amount will be the
full, agreed and liquidated damages for BKP’s default and failure to close the
transaction contemplated by this Agreement, and will be Contributor’s sole and
exclusive remedy (whether at law or in equity) for any default of BKP resulting
in the failure of consummation of the Closing, whereupon this Agreement will
terminate and Contributor expressly waives its rights to seek damages in the
event of BKP’s default except as otherwise provided hereunder.  BKP and
Contributor will have no further rights or obligations hereunder, except with
respect to the Termination Surviving Obligations.  The payment of such amount as
liquidated damages is not intended as a forfeiture or penalty but is intended to
constitute liquidated damages to Contributor.  Notwithstanding the foregoing,
nothing contained herein will limit Contributor’s remedies at law, in equity or
as herein provided in the event of a breach by BKP of any of the Termination
Surviving Obligations.

Section 13.3        No Consequential Damages.  Notwithstanding anything to the
contrary herein, in no event shall either BKP or Contributor be liable for
consequential, incidental, special or punitive damages whether in contract, tort
or under any other legal or equitable principle.

ARTICLE XIV
NOTICES 

Section 14.1        Notices. 

(a)                All notices or other communications required or permitted
hereunder shall be in writing, and shall be given by any nationally recognized
overnight delivery service with proof of delivery, or by facsimile or emailed
.pdf transmission (provided that such transmission is confirmed by the sender
and a confirming copy is simultaneously sent by a nationally recognized
overnight delivery service), sent to the intended addressee at the address set
forth below, or to such other address or to the attention of such other person
as the addressee will have designated by written notice sent in accordance
herewith.  Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement will be as follows:


-55-

--------------------------------------------------------------------------------

 

 

If to Contributor:                    Alexander's Kings Plaza, LLC

                                             Alexander’s of Kings, LLC

                                             Kings Parking, LLC

                                             c/o Vornado Realty Trust

                                             888 Seventh Avenue

                                             New York, New York 10019

Attn.: Executive Vice President – Acquisitions and Capital Markets

                                             Phone: 212-894-7009

                                             Fax: 212-894-7474

                                             Email:  mdemarco@vno.com   

 

with a copy to:                       Vornado Realty Trust

                                             240 Route 4 East

                                             Paramus, New Jersey  07652

                                             Attn.: Chief Financial Officer

                                             Phone: 201-587-7402

                                             Fax: 201-843-2198

                                             Email: jmacnow@vno.com   

 

                                             Vornado Realty Trust

                                             888 Seventh Avenue

                                             New York, New York 10019

                                             Attn.: Corporation Counsel

                                             Phone: 212-894-7050

                                             Fax: 212-894-7996

                                             Email: arice@vno.com     

 

                                             Sullivan & Cromwell LLP

                                             125 Broad Street

                                             New York, New York 10004

                                             Attn.: Arthur S. Adler

                                             Phone:  212-558-3960

                                             Fax: 212-291-9001

                                             Email: adlera@sullcrom.com   

 

If to BKP:                            Brooklyn Kings Plaza LLC

                                            c/o Manatt, Phelps & Phillips, LLP

7 Times Square

New York, New York 10036

Attn: Kimberly Moore

New York, New York 10036

Attn: Kimberly Moore

Phone: (212) 790-4616

Fax: (212) 790-6316

Email: kmoore@manatt.com 

 


-56-

--------------------------------------------------------------------------------

 

 

If to the Title Agent or

Title Company:                       Commonwealth Land Title Insurance Company

888 South Figueroa Street, Suite 2100

Los Angeles, California 90017

Attention: Elaine Edgeman

Telephone: (213) 330-3044

Telecopy: (213) 330-3085

Email: eedgeman@ltic.com 

 

If to the Escrow Agent:           Commonwealth Land Title Insurance Company

888 South Figueroa Street, Suite 2100

Los Angeles, California 90017

Attention: Mai-Ly Marsh

Telephone: (213) 330-3071

Telecopy: (213) 330-3103

Email: mmarsh@ltic.com   

 

Notices given by (i) overnight delivery service as aforesaid shall be deemed
received and effective on the first Business Day following such dispatch (if
dispatched on a Business Day sufficiently timely for next day delivery) and (ii)
facsimile or emailed .pdf transmission as aforesaid shall be deemed given at the
time and on the date of machine transmittal provided same is sent and
confirmation of receipt is received by the sender prior to 5:00 p.m. Eastern
Time on a Business Day (if sent later, then notice shall be deemed given on the
next Business Day).  Notices may be given by counsel for the parties described
above, and such notices shall be deemed given by said party, for all purposes
hereunder.

 

ARTICLE XV
ASSIGNMENT AND BINDING EFFECT

Section 15.1        Assignment: Binding Effect.  BKP may not assign its rights
under this Agreement, except with the prior written consent of Contributor,
which consent may be withheld in the sole and absolute discretion of
Contributor, and any purported assignment in contravention of the foregoing
provisions shall be null and void and of no force and effect.  Notwithstanding
the foregoing, BKP, without the prior consent of Contributor, may assign this
Agreement to any of BKP’s Affiliates, provided that BKP furnishes Contributor
with notice of such assignment at least one (1) Business Day prior to Closing.
Neither BKP, nor any permitted assignee, shall be released from its obligations
or liabilities under this Agreement by virtue of any such assignment.

ARTICLE XVI
BROKERAGE 

Section 16.1        Brokers.  Contributor shall be solely responsible for
payment of all brokerage commissions, if any, to Eastdil Secured (“Broker”). 
BKP and Contributor represent, each to the other, that it has not dealt with
brokers, finders or salesmen in connection with this transaction other than the
Broker and agrees to indemnify, defend and hold the other party harmless from
and against any and all loss, cost, damage, liability or expense, including


-57-

--------------------------------------------------------------------------------

 

 

reasonable attorneys’ fees, which such other party may sustain, incur or be
exposed to by reason of any breach of the foregoing warranty and
representations.  The provisions of this Article XVI will survive the Closing or
termination of this Agreement.

ARTICLE XVII
ESCROW AGENT

Section 17.1        Escrow. 

(a)                The Escrow Agent will hold the Earnest Money Deposit in
escrow in a segregated, interest-bearing account entitled “Commonwealth Land
Title Insurance Company, as Escrow Agent for Alexander’s Kings Plaza, LLC,
Alexander’s of Kings, LLC, Kings Parking, LLC and Brooklyn Kings Plaza LLC,”
until the earlier of (i) the Closing, or (ii) the termination of this Agreement
in accordance with any right hereunder.  The Escrow Agent shall promptly notify
Contributor and BKP of the account number for the account described in the
preceding sentence.  Except as otherwise set forth in this Agreement, the
Earnest Money Deposit shall be non-refundable to BKP, but shall be credited
against the Cash Consideration at the Closing.  All interest earned on the
Earnest Money Deposit shall be paid to the party entitled to the Earnest Money
Deposit.  In the event this Agreement is terminated pursuant to BKP’s express
right of termination established in this Agreement, the Earnest Money Deposit
will be immediately returned by the Escrow Agent, to BKP.  In the event the
Closing occurs, the Earnest Money Deposit shall be released to Contributor, and
BKP shall receive a credit against the Cash Consideration in the amount of the
Earnest Money Deposit. In all other instances, if either party makes a written
or oral demand upon Escrow Agent for payment of the Earnest Money Deposit,
Escrow Agent shall give written notice to the other party of such demand. If
Escrow Agent does not receive a written objection from the non-demanding party
to the proposed payment within seven (7) calendar days after the giving of such
notice, Escrow Agent is authorized, instructed and directed to make such
payment. If Escrow Agent does receive such written objection within such seven
(7) calendar day period, Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions from Contributor and BKP or a final
judgment of a court of competent jurisdiction.

(b)               The Escrow Agent shall not be liable to any party for any act
or omission, except for the Escrow Agent’s negligence or breach of the terms of
this Agreement, and the parties agree to indemnify the Escrow Agent and hold the
Escrow Agent harmless from any and all claims, damages, losses or expenses
arising in connection herewith.  The parties acknowledge that the Escrow Agent
is acting solely as stakeholder for their mutual convenience.  In the event the
Escrow Agent receives written notice of a dispute between the parties with
respect to the Earnest Money Deposit, the Escrow Agent shall not be bound to
release and deliver the Earnest Money Deposit to either party but may either (i)
continue to hold the Earnest Money Deposit otherwise directed in a writing
signed by all parties hereto or (ii) deposit the Earnest Money Deposit with the
clerk of any court of competent jurisdiction.  Upon such deposit, the Escrow
Agent will be released from all duties and responsibilities hereunder.  The
Escrow Agent shall have the right to consult with separate counsel of its own
choosing (if it deems such consultation advisable) and shall not be liable for
any action taken, suffered or omitted by it in accordance with the advice of
such counsel.


-58-

--------------------------------------------------------------------------------

 

 

(c)                The Escrow Agent shall not be required to defend any legal
proceeding which may be instituted against it with respect to the Earnest Money
Deposit, the Property or the subject matter of this Agreement unless requested
to do so by BKP or Contributor and is indemnified to its satisfaction against
the cost and expense of such defense.  The Escrow Agent shall not be required to
institute legal proceedings of any kind and shall have no responsibility for the
genuineness or validity of any document or other item deposited with it or the
collectability of any check delivered in connection with this Agreement.  The
Escrow Agent shall be fully protected in acting in accordance with any written
instructions given to it hereunder and believed by it to have been signed by the
proper parties.

ARTICLE XVIII
EMPLOYEE MATTERS

Section 18.1        Employee Matters.   

(a)                At Closing, BKP may, but shall not be obligated to, assume
and adopt the Collective Bargaining Agreements.  BKP may, but shall not be
obligated to, offer employment to all of the employees of Contributor or its
Affiliate at the Property covered by the Collective Bargaining Agreements and
previously identified by Contributor to BKP (the “Specified Employees”).  BKP
shall, no less than twenty (20) days before the Closing, notify Contributor in
writing as to (a) whether it will assume the Collective Bargaining Agreements
and offer employment to all of the Specified Employees, or (b) not assume the
Collective Bargaining Agreements and/or offer employment to all of the Specified
Employees.  In the event BKP has not notified Contributor in writing of its
intent to assume the Collective Bargaining Agreements and offer employment to
all of the Specified Employees, Contributor shall, no less than fifteen (15)
days before the Closing, provide to BKP a full and accurate list of the
Specified Employees at the Property as of that date with name, address, date of
hire and employment classification.  Contributor shall also (x) post at the
Property, and (y) provide (or have its Affiliate and/or contractor provide) a
copy to any union representing the building service employees at the Property, a
notice as required by the Displaced Building Service Workers Act, Section 22-505
of the Administrative Code of the City of New York, with the aforementioned list
of Specified Employees.  BKP shall be solely responsible for providing any
notice required under the federal Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101 et seq., and/or New York State WARN Act (collectively,
“WARN”), with regard to the termination of any employees at the Property upon
Closing, and shall indemnify, defend and hold Contributor and its Affiliates
harmless from any claim or liability (including costs and reasonable attorney’s
fees incurred) that WARN notice was not properly given by Contributor or its
Affiliates prior to Closing.

(b)               In the event BKP does not assume the Collective Bargaining
Agreements and offer employment to all of the Specified Employees, and
Contributor or its Affiliates must pay any termination, severance, accrued
vacation and/or other wage or benefit payments due to or on behalf of any
Specified Employees to whom BKP (or any third party it engages) fails to offer
employment, or arising out of a claim that BKP did not assume the Collective
Bargaining Agreements, or Contributor or its Affiliates must pay any withdrawal
liability to any multiemployer pension plan arising out of this transaction
(collectively, the “Termination Payments”), BKP shall indemnify and hold
Contributor and its Affiliates harmless from any liability, claims, actions,
damages, judgments, penalties, costs, and expenses, including


-59-

--------------------------------------------------------------------------------

 

 

reasonable attorneys’ fees, related to: (i) the Termination Payments, or (ii)
the fact that BKP has not assumed the Collective Bargaining Agreements and/or
offered employment to all of the Specified Employees.

(c)                BKP shall indemnify and hold Contributor and its Affiliates
harmless from any liability, claims, actions, damages, judgments, penalties,
costs, and expenses, including reasonable attorneys’ fees, related to any claim
with respect to or in connection with any employee employed at the Property
accruing and arising from and after the Closing except as otherwise provided in
this Agreement.  Contributor shall indemnify and hold BKP harmless from any
liability, claims, actions, damages, judgments, penalties, costs, and expenses,
including reasonable attorneys’ fees related to any claim with respect to or in
connection with any employee employed at the Property arising or accruing prior
to the Closing except as otherwise provided in this Agreement.

(d)               In the event BKP assumes the Collective Bargaining Agreements
and offers employment to all of the Specified Employees, BKP shall execute the
Assumptions of Collective Bargaining Agreement in the form attached hereto as
Exhibit 18.1(d).  In such event, the parties intend to comply with section
4204(a) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and to take any other action required or desirable, so that no
withdrawal liability is imposed upon Contributor or its Affiliates as a result
of this transaction or any subsequent action or omission of BKP or any affiliate
of BKP.  To that end, BKP agrees and covenants: (i) to contribute for the plan
year of the sale and the Surety Period (as hereinafter defined), to the Building
Service 32B-J Pension Fund (the “Multiemployer Pension Plan”) for substantially
the same number of contribution base units, as defined in Section 4001(a)(11) of
ERISA, for which Contributor was obligated to contribute prior to the Closing
Date with respect to the Specified Employees, and (ii) unless a waiver is in
effect pursuant to Section 4204(c) of ERISA, to provide to and for the benefit
of the Multiemployer Pension Plan, for the five (5) plan years commencing with
the first plan year to begin after the Closing Date (the “Surety Period”),
either a bond issued by a corporate surety company that is an acceptable surety
for purposes of Section 412 of ERISA, a letter of credit or an amount held in
escrow by a bank or similar financial institution, in either case in an amount
equal to the great of (A) the average annual contribution that Contributor was
required to make with respect to the covered operations for the three plan years
preceding the plan year in which the Closing Date occurs with respect to the
Specified Employees, (B) the annual contribution that Contributor was required
to make with respect to the covered operation for the plan year preceding the
plan year in which the Closing Date occurs with respect to the Specified
Employees, which bond, letter of credit or such amount held in escrow shall be
paid to the Multiemployer Pension Plan, if at any time during the Surety Period,
BKP, or any successor in interest thereto, withdraws from the Multiemployer
Pension Plans or fails to make any contribution to the Multiemployer Pension
Plan when due.  If a waiver is not in effect pursuant to Section 4204(c) of
ERISA, BKP shall deliver to the Multiemployer Pension Plan by the first day of
the plan year following the Closing Date, with copies to Contributor, either the
bond or evidence of the establishment of an escrow described in the preceding
sentence.  If BKP or any successor in interest thereto shall withdraw from the
Multiemployer Pension Plan in either a complete or partial withdrawal, as such
terms are used in Sections 4203 and 4205 of ERISA, and withdrawal liability is
imposed under Section 4201 of ERISA, Contributor agrees that Contributor and its
Affiliates shall be secondarily liable to the Multiemployer Pension Plan for any
withdrawal liability that it would have had to the


-60-

--------------------------------------------------------------------------------

 

 

Multiemployer Pension Plan in the absence of Section 4204 of ERISA; provided,
however, that the preceding clause of this sentence will be void and of no
effect, if the parties obtain a variance from the requirements of Section
4204(a)(1)(C) of ERISA.  The parties will reasonably cooperate in obtaining a
variance from the requirements of Sections 4204(a)(1)(B) and 4204(a)(1)(C) of
ERISA.  To the extent that any obligation is imposed on BKP herein, BKP agrees
to require each of its successors in interest and assigns to specifically assume
and accept the obligations assumed by it under this Section 18.1 if and to the
extent Contributor would otherwise be liable for such obligations.  BKP agrees
to indemnify and hold Contributor harmless from and against any and all losses,
costs, liens, claims, liabilities or damages (including, but not limited to,
reasonable attorneys’ fees and disbursements) arising from or relating to a
breach of its obligations under this Section 18.1 or any complete or partial
withdrawal liability arising as a result of this transaction.

(e)                The obligations and undertaking of BKP under this Section
18.1 is a special inducement to Contributor to enter into this Agreement without
which Contributor would not enter into this Agreement.  Any obligations of BKP
pursuant to this Section 18.1 shall supersede and take precedence over any other
debts or obligations of BKP and/or the Property, and BKP shall take no actions
(or fail to take any actions) inconsistent herewith.

(f)                The provisions of this Section 18.1 shall survive the
Closing.

ARTICLE XIX
MISCELLANEOUS 

Section 19.1        Waivers.  No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof or of any other covenant or provision contained
herein.  No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

Section 19.2        TIME OF THE ESSENCE.  TIME IS OF THE ESSENCE WITH RESPECT TO
ALL TIME PERIODS AND DATES FOR PERFORMANCE SET FORTH IN THIS AGREEMENT.

Section 19.3        Recovery of Certain Fees.  In the event a party hereto files
any action or suit against another party hereto by reason of any breach of any
of the covenants, agreements or provisions contained in this Agreement, then in
that event the prevailing party will be entitled to have and recover from the
other party all reasonable attorneys’ fees and costs resulting therefrom.  For
purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees and
costs” shall mean the fees and expenses of counsel to the parties hereto, which
may include printing, photocopying, duplicating and other expenses, air freight
charges, and fees billed for law clerks, paralegals and other persons not
admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding.  The provisions of
this Section 19.3 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.


-61-

--------------------------------------------------------------------------------

 

 

Section 19.4        Construction.  Headings at the beginning of each Article and
Section are solely for the convenience of the parties and are not a part of this
Agreement.  Whenever required by the context of this Agreement, the singular
will include the plural and the masculine will include the feminine and vice
versa.  This Agreement will not be construed as if it had been prepared by one
of the parties, but rather as if both parties had prepared the same.  All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement.  In the event the date
on which BKP or Contributor is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.

Section 19.5        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which, when assembled to include an original signature for
each party contemplated to sign this Agreement, will constitute a complete and
fully executed original.  All such fully executed original counterparts will
collectively constitute a single agreement. This Agreement may be executed by
facsimile or “.pdf” signatures and a facsimile or “.pdf” of a signature shall
have the same legal effect as an originally drawn signature.

Section 19.6        Severability.  If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party.  Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to reflect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

Section 19.7        Entire Agreement.  This Agreement represents the final
expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof and supersedes all prior understandings
between the parties hereto.  This Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived, except
by written instrument, signed by the party to be charged or by its agent duly
authorized in writing, or as otherwise expressly permitted herein.

Section 19.8        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO A
CONTRACT EXECUTED AND PERFORMED IN THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION ARISING OUT OF THIS
AGREEMENT MUST BE COMMENCED BY BKP OR CONTRIBUTOR IN THE STATE COURTS OF THE
STATE OF NEW YORK AND EACH PARTY HEREBY CONSENTS TO THE JURISDICTION OF SUCH
COURTS IN ANY SUCH ACTION AND TO THE LAYING OF VENUE THEREIN.  VENUE SHALL BE IN
THE CITY, COUNTY AND STATE OF NEW YORK.


-62-

--------------------------------------------------------------------------------

 

 

Section 19.9        No Recording.  The parties hereto agree that neither this
Agreement nor any affidavit or memorandum concerning it will be recorded and any
recording of this Agreement or any such affidavit or memorandum by BKP will be
deemed a default by BKP hereunder.

Section 19.10    Further Actions.  The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.  This provision shall survive the Closing.

Section 19.11    No Partnership.  Notwithstanding anything to the contrary
contained herein, this Agreement shall not be deemed or construed to make the
parties hereto partners or joint venturers, it being the intention of the
parties to merely create the relationship of Contributor and BKP with respect to
the Property to be conveyed as contemplated hereby.

Section 19.12    Limitations on Benefits.  It is the explicit intention of BKP
and Contributor that no person or entity other than BKP, and Contributor and
their permitted successors and assigns is or shall be entitled to bring any
action to enforce any provision of this Agreement against any of the parties
hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
BKP and Contributor or their respective successors and assigns as permitted
hereunder. Except as set forth in this Section 19.12, nothing contained in this
Agreement shall under any circumstances whatsoever be deemed or construed, or be
interpreted, as making any third party (including, without limitation, Broker) a
beneficiary of any term or provision of this Agreement or any instrument or
document delivered pursuant hereto, and BKP and Contributor expressly reject any
such intent, construction or interpretation of this Agreement.  

Section 19.13    Tax Protest.  If as a result of a protest of the real property
taxes relating to the Property for any year prior to the year of the Closing any
refund or reduction of any real property or other tax or assessment relating to
the Property is obtained, such refund or reduction shall belong to Contributor
after first providing for payment of costs of collection (including, without
limitation, attorneys’ fees and disbursements) and adjustments owed Tenants
under the Leases. If as a result of a protest of the real property taxes
relating to the Property for the year of the Closing any refund or reduction of
any real property or other tax or assessment relating to the Property for the
year of the Closing is obtained, such refund or reduction shall be prorated
between Contributor and BKP based upon their respective periods of ownership of
the Property during the year of the Closing, after first providing for payment
of costs of collection (including, without limitation, attorneys’ fees and
disbursements which shall be prorated between Contributor and BKP if the tax
protest involves more than one calendar year) and adjustments owed Tenants under
the Leases. The parties agree that Contributor shall have the right to file,
maintain, control and settle the protest of the real property taxes relating to
the Property for the full calendar years prior to the Closing, and BKP shall
cooperate in connection therewith. This provision shall survive the Closing.

Section 19.14    Waiver of Jury Trial.  Contributor and BKP each hereby
knowingly and unconditionally waive any and all right to demand a jury trial in
any action for the interpretation of enforcement of this Agreement.  This
provision shall survive the Closing.


-63-

--------------------------------------------------------------------------------

 

 

Section 19.15    Independent Counsel.  BKP and Contributor each acknowledge
that:  (i) they have been represented by independent counsel in connection with
this Agreement; (ii) they have executed this Agreement with the advice of such
counsel; and (iii) this Agreement is the result of negotiations between the
parties hereto and the advice and assistance of their respective counsel.  The
fact that this Agreement was prepared by Contributor’s counsel as a matter of
convenience shall have no import or significance.  Any uncertainty or ambiguity
in this Agreement shall not be construed against Contributor because
Contributor’s counsel prepared this Agreement in its final form.

[Signatures appear on follow page]

-64-

--------------------------------------------------------------------------------

 

 

                        IN WITNESS WHEREOF, Contributor and BKP have
respectively executed this

Agreement as of the Effective Date.

 

 

BKP

 

BROOKLYN KINGS PLAZA LLC, a Delaware limited liability company

 

 

By:

/s/ Thomas J. Leanse

Name:

Thomas J. Leanse

Title:

Senior Executive Vice President,
Chief Legal Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signatures continued on next page] 

--------------------------------------------------------------------------------

 

 

 

CONTRIBUTOR

 

ALEXANDER’S OF KINGS, LLC, a Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

KINGS PARKING, LLC, a Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

 

ALEXANDER’S KINGS PLAZA, LLC, a Delaware limited liability company

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

JOINDER TO CONTRIBUTION AGREEMENT BY POWER PLANT ENTITIES

 

Each of the following entities (the “Power Plant Entities”) executes this
Agreement solely for the purposes of confirming and joining in the
representations and warranties regarding it contained in Section 8.1(y) of this
Agreement, and agreeing to its respective obligations under Section 10.9 of this
Agreement.

 

ALEXANDER’S OF BROOKLYN II, LLC, a Delaware limited liability company

 

By:      Alexander’s, Inc., its sole member

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

ALEXANDER’S OF BROOKLYN, INC., a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

KINGS PLAZA LENDER, LLC, a Delaware limited liability company

 

By:      Alexander’s, Inc., its sole member

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Guaranty of Certain of Contributor’s Obligations.  Alexander’s, Inc. agrees that
it shall, jointly and severally, be personally liable and responsible for, and
hereby unconditionally guarantees to BKP, the Closing Surviving Obligations of
Contributor and the Power Plant Entities, as well as any Contributor’s Affidavit
delivered pursuant to Section 9.1(d) above, and the obligations of Contributor
under Section 7.5 and 10.8(a).

 

GUARANTOR:

 

ALEXANDER’S, INC., a Delaware corporation

 

By:

/s/ Alan J. Rice

Name:

Alan J. Rice

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

JOINDER BY ESCROW AGENT

TO

CONTRIBUTION AGREEMENT

 

 

The undersigned hereby acknowledges receipt of the Earnest Money Deposit of
$45,000,000, and agrees to hold and dispose of the Earnest Money Deposit, and
interest thereon, in accordance with the provisions of Articles IV and XVII of
the foregoing Agreement.

ESCROW AGENT

COMMONWEALTH LAND TITLE INSURANCE COMPANY

 

By:

/s/ Mei-Ly Marsh

Name:

Mei-Ly Marsh

Title:

Sr. Commercial Escrow Officer

 

Date: October 19, 2012

 

--------------------------------------------------------------------------------

 

 

List of Omitted Exhibits

 

Pursuant to Item 601(b)(2) of Regulation S-K, the following exhibits to the
Contribution Agreement and Joint Escrow Instructions have been omitted from this
Exhibit 10.53.  Alexander’s, Inc. agrees to furnish to the Securities and
Exchange Commission, upon its request, a copy of any omitted exhibit to the
Contribution Agreement and Joint Escrow Instructions.

 

Exhibit 1.1(A)

 

Operating Agreement

Exhibit 1.1(B)

 

Title Defects and Encumbrances to Title

Exhibit 1.1(C)

 

Legal Description of Real Property

Exhibit 5.2(a)

 

Documents

Exhibit 7.1

 

Capital Improvements

Exhibit 8.1(g)

 

Funding of Pension Benefits

Exhibit 8.1(i)

 

Security Deposits Held by Ground Lessor

Exhibit 8.1(j)

 

Bankruptcies/Insolvencies of Operating Agreement Counterparties

Exhibit 8.1(l)

 

Contracts

Exhibit 8.1(o)

 

Zoning Changes; Special Use Permits

Exhibit 8.1(r)

 

Violations

Exhibit 8.1(s)

 

Assessments

Exhibit 8.1(t)

 

Tax Proceedings

Exhibit 8.1(u)

 

Management and Brokerage Agreements

Exhibit 8.1(v)

 

Environmental Conditions

Exhibit 8.1(y)

 

Power Plant Agreements

Exhibit 9.1(d)

 

Form of Tenant Estoppel Certificate

Exhibit 9.1(e)

 

Form of Ground Lease Estoppel Certificate

Exhibit 9.1(e)(ii)

 

Form of Ground Lease Indemnity

Exhibit 9.1(f)

 

Form of Operating Agreement Estoppel Certificate

Exhibit 10.2(c)

 

Form of Registration Rights Agreement

Exhibit 10.3(a)

 

Form of Deed

Exhibit 10.3(b)

 

Form of Bill of Sale

Exhibit 10.3(d)

 

Form of Assignment

Exhibit 10.3(f)

 

Form of Certificate as to Non-Foreign Status

Exhibit 10.3(g)

 

Form of Assignment of Leases

Exhibit 10.3(m)

 

Form of Notice to Tenants

Exhibit 10.3(n)

 

Form of Assignment of Ground Lease

Exhibit 10.3(o)

 

Form of Contributor’s Title Affidavit

Exhibit 10.6

 

Insurance

Exhibit 10.9(a)

 

Description of Power Plant

Exhibit 10.9(b)(i)

 

Form of Power Plant Bill of Sale

Exhibit 10.9(b)(iii)

 

Form of Power Plant Assignment of GSA

Exhibit 10.9(b)(iv)

 

Form of Power Plant Purchaser Guaranty

Exhibit 10.9(c)(i)(A)

 

Form of Power Plant Allonge

Exhibit 10.9(c)(i)(B)

 

Form of Power Plant Assignment of Loan Documents

Exhibit 10.9(c)(ii)

 

Form of Power Plant Assignment of Membership Interests

Exhibit 10.9(c)(iii)

 

Form of Power Plant Assignment of ESA and License Agreement

Exhibit 10.10

 

Form of Assignment of Ground Leasee Membership Interests

Exhibit 18.1(d)

 

Form of Assumptions of Collective Bargaining Agreement

 